      Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 1 of 80 PageID #:1


                                                                    FIL0E/2D
                                                                           020
                         UNITED STATES DISTRICT COURT
                                                                      7/2
                                                                                N
                                                                     S G. BRUTO
                         NORTHERN DISTRICT OF ILLINOIS LERTKH,OUM.SA. DISTRICT COURT
                                                       C
                              EASTERN DIVISION

 IN THE MATTER OF THE                              CASE NUMBER:20CR370
 EXTRADITION OF FRANCIS CARR
                                                   UNDER SEAL

     COMPLAINT FOR PROVISIONAL ARREST IN FURTHERANCE OF
     EXTRADITION PURSUANT TO TITLE 18, UNITED STATES CODE,
                        SECTION 3184

       I, the undersigned Assistant United States Attorney, being duly sworn, state

on information and belief that the following is true and correct:

       1.    In this matter I represent the United States in fulfilling its treaty

obligation to Ireland.

       2.    There is an extradition treaty in force between the United States and

Ireland. 1

       3.    Pursuant to the Treaty, the Government of Ireland has submitted a

formal request through diplomatic channels for the arrest and extradition of Francis

CARR.

       4.    According to information provided by the Government of Ireland, (see

Exhibit A, Carr_Ext_0007-Carr_Ext_0023) Irish law enforcement authorities



       1  Treaty on Extradition Between the United States of America and Ireland,
U.S.-Ir., July 13, 1983, T.I.A.S. No. 10813, and the Instrument as contemplated by
Article 3(2) of the Agreement on Extradition between the United States of America
and the European Union signed 25 June 2003, as to the application of the Treaty on
Extradition between the United States of America and Ireland, U.S.-Ir., July 14,
2005, S. TREATY DOC. No. 109-14 (2006) (“Instrument”). The Instrument (with Annex)
reflects the integrated text of the provisions of the Treaty and the U.S.-EU
Extradition Agreement (hereinafter collectively referred to as the “Treaty”). Exhibit
A includes a copy of the Instrument and the Annex.
     Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 2 of 80 PageID #:2




charged CARR on February 14, 2018, with dangerous driving causing the deaths of

two victims, Sean Thomas Halloran and Orla O’Malley, in violation of section 53(1)

of the Road Traffic Act 1961, as amended, of the Irish Statute Book.

      5.     This offense was committed within the jurisdiction of Ireland. Judge

Fiona Lydon of the District Court Area of Castlebar, Ireland, issued a warrant for

CARR’s arrest on February 14, 2018.

      6.     The Government of Ireland is seeking CARR’s extradition for the

purpose of prosecution based on the following facts:

             On or about June 4, 2017 at approximately 4:06 a.m., Irish police
      received a report of a serious car crash involving a black Lexus on the
      R300, a public road, at Churchfield, Tourmakeady, County Mayo,
      Ireland.

             Upon arrival at the scene, a responding police officer observed
      that a black Lexus (registration number 00 C 10565) was located at a
      right angle to the road and the passenger side of the vehicle was crushed
      against a farmyard block wall. Two passengers were in the vehicle. Sean
      Thomas Halloran was in the front passenger seat slumped over and not
      breathing. Medical authorities determined he died immediately from
      injuries suffered upon impact. Orla O’Malley was in the back seat
      seriously injured and unconscious. She was transported by ambulance
      to a hospital, where hours later medical authorities pronounced her
      dead as a result of injuries suffered in the crash.

             The officer asked witnesses at the scene who else had been in the
      car, and they pointed to a man who was sitting on the steps of a house
      across the road. When the officer asked that man for his name, he said
      he was Francis CARR. Paramedics attended to CARR at the scene and
      then transported him by ambulance to a hospital, where he was treated
      for abdominal pain, a fracture to his finger, and bruising to his body.

            Further investigation revealed that on the evening of June 3,
      2017, the Gaelic Athletic Association (“GAA”) hosted an Irish Football
      Tournament at the GAA field in Tourmakeady. At approximately 11:00
      p.m. that night, witnesses observed CARR join Sean Halloran, Orla
      O’Malley, and others at the GAA field. Witnesses said they saw CARR

                                          2
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 3 of 80 PageID #:3




 and others socializing and drinking alcohol at the field and the pub
 across the road, the Lough Mask Inn. CARR and the group remained in
 the area until approximately 3:15 a.m. to 3:30 a.m. on June 4, 2017. At
 that time, witnesses observed CARR get into a black Lexus in the pub’s
 parking lot. Witnesses also saw Sean Halloran get into the front
 passenger seat and Orla O’Malley get into the back seat. Witnesses then
 observed CARR driving the vehicle from the parking lot at high speed.
 One witness described it as a “high speed . . . spin take off.”

         On or about June 4, 2017, at approximately 3:40 a.m., other
 witnesses heard the loud sounds of a car engine throttle revving up and
 down and tires screeching. One witness said he was awakened by a car
 traveling by his house. He said it sounded like the engine was being
 driven in low gear with high revs and then sudden breaking at the
 junction; it had a high exhaust note. When he opened the double doors
 of his bedroom to see what was happening, he saw a dark colored car
 rotating five times in the junction at Maire Luke’s Bar and Restaurant.
 Another witness said he was at home at the time. He heard loud sounds
 as if a car was doing “donuts” at the crossroads for Maire Luke’s. The
 loud donut sounds lasted for about five minutes, and then it sounded as
 if the car drove off, back towards Tourmakeady. As the car was driving
 away, this witness could hear something dragging from the car, and he
 expected the driver to stop but the driver did not. Another witness said
 he was standing with his girlfriend outside the patio door of her house,
 and he heard what sounded like a car “making donuts” in the crossroads
 of the R300/L5630 junction, which leads to Maire Luke’s Bar and
 Restaurant. He then heard the throttle of a car engine going up and
 down, tires screeching, and a massive bang. Similarly, his friend said
 she heard a car engine revving and about a minute later, tires screeching
 and a loud thud, which sounded like a car crash. This couple
 immediately rushed to the scene of the crash.

       Upon their arrival, the couple saw that it was a serious car crash.
 The woman ran back to her house to call an ambulance. Her boyfriend
 stayed at the scene. He saw CARR groaning in the driver’s seat and two
 non-responsive passengers. He unbuckled CARR’s seat belt, helped
 CARR from the driver’s seat, and guided him across the street away
 from the smashed vehicle.

        The first paramedic on the scene told officers that CARR admitted
 that he was driving and said he killed his friends. The paramedic also
 reported that CARR said he did not have automobile insurance. In a
 statement to investigators, CARR’s father confirmed that CARR owned
 the black Lexus and did not have automobile insurance.

                                    3
     Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 4 of 80 PageID #:4




            Forensic tests of CARR’s black Lexus and marks at the crash site
      showed that the car was on the public road, when it skidded out of
      control into a pillar near a parking area outside a house. In addition, the
      passenger’s side rear tire had cord exposed in two sections on the inner
      shoulder, which is an offense under Article 55(e) of the Road Traffic
      Regulations 2003. The underskirt of the front bumper of the car was
      found approximately 200 meters from the scene of the collision.
      Authorities were unable to obtain a blood or urine sample from CARR
      within the required period of time to test for the level of alcohol in his
      system.

            On or about June 14, 2017, investigators interviewed CARR in
      the presence of his attorney at the Castlebar police station. CARR
      admitted that he owned the black Lexus and did not have automobile
      insurance required by law. CARR maintained that he could not
      remember what happened on the night of the crash and “guess[ed]” that
      he drove his own car that night.

             On or about June 20, 2017, police officers arrested CARR at his
      home in Cappaduff, Tourmakeady and transported him to the Castlebar
      police station. CARR was photographed and fingerprinted, and
      interviewed by investigators in the presence of his attorney.
      Investigators played a surveillance video for CARR. The video shows
      CARR on June 3, 2017 at approximately 8:00 p.m. driving his black
      Lexus into Maire Luke’s Bar and Restaurant parking lot and getting out
      of the driver’s seat of the car. Investigators also read witness statements
      to him. CARR maintained that he has no clear memory of much of the
      night of the crash and accepted that he was the driver of his own car.

             The Office of the Director of Public Prosecutions reviewed the
      matter and on or about November 23, 2017, issued a directive to charge
      CARR with dangerous driving causing the deaths of two victims, Sean
      Thomas Halloran and Orla O’Malley, contrary to section 53(1) of the
      Road Traffic Act 1961, as amended. On or about February 14, 2018,
      CARR was charged with the crime, and the District Court issued the
      arrest warrant that same day.

      7.    Carr may be found within the jurisdiction of this Court at 1632 S.

Ashland Ave., Park Ridge, IL 60068.




                                          4
     Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 5 of 80 PageID #:5




      8.     Tom Heinemann, an attorney in the Office of the Legal Adviser of the

United States Department of State, has provided the U.S. Department of Justice with

a declaration authenticating a copy of the diplomatic note by which the Government

of Ireland requested extradition and a copy of the Instrument, with Annex, amending

the 1983 Treaty, stating that the Annex covers the offense for which Ireland requests

extradition and confirming that the documents supporting the extradition request

bear the certificate or seal of the Ireland Department of Foreign Affairs and Trade so

as to enable them to be received in evidence in accordance with Article VIII of the

Annex.

      9.     The declaration from the Department of State with its attachments,

including a copy of the diplomatic note from Ireland, a copy of the Instrument with

Annex, and the certified documents submitted in support of the request, (marked

collectively as Government’s Exhibit A) are filed with this complaint and incorporated

by reference herein.

      10.    CARR likely would flee if he learned of the existence of a warrant for his

arrest.




                                          5
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 6 of 80 PageID #:6




     20,
       Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 7 of 80 PageID #:7




DISTRICT OF COLUMBIA, ss:


                           DECLARATION OF TOM HEINEMANN



      I, Tom Heinemann, declare and say as follows:

      1. I am an Assistant Legal Adviser in the Office of the Legal Adviser for the Department

of State, Washington, D.C. This office has responsibility for extradition requests, and I am

charged with the extradition case of Francis Can. I make the following statements based upon

my personal knowledge and upon information made available to me in the performance of my

official duties.

      2. The relevant and applicable treaty provisions in full force and effect between the United

States and Ireland are found in the Treaty on Extradition between the United States of America

and Ireland signed 13 July 1983 (the "1983 Treaty") and the Instrument as contemplated by

Article 3(2) of the Agreement on Extradition between the United States of America and the

European Union signed 25 June 2003, as to the application of the Treaty on Extradition between

the United States of America and Ireland signed 13 July 1983 (the "Instrument"). The Annex to

the Instrument (the "Annex") contains all relevant treaty provisions governiqg extradition that

apply between the United States and Ireland. A copy of the Instrument with Annex is attached to

this declaration.

      3. In accordance with the provisions of the Annex, the Embassy of Ireland has submitted

Diplomatic Note 534/603, dated 30 January 2019, formally requesting the extradition of Francis

Can. A copy of the diplomatic note is attached to this declaration.

      4. In accordance with Article XVI of the Annex, the Government of the United States of

America represents the interests of the Government of Ireland in proceedings in U.S. courts

arising out of Ireland's extradition requests, and the Government of Ireland provides similar

representation in its courts with respect to extradition requests made by the United States.




                                         CARR_EXT_DECL_001
                Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 8 of 80 PageID #:8
                                                 19037489-1


                      United States of America



                                        DEPARTMENT OF STATE
                 To all to whom these presents shall
                                                                                come, Greetings:
             ify That Tom Heinemann, whose
                                                         name is subscribed to the document
              e of subscribing the same Assistant                                                  hereunto annexed, was
                                                             Legal Adviser, Office of the Legal
              Jnited States of America, and that                                                      Adviser, Department
                                                           full faith and credit are due to his
                                                                                                  acts as such.
                     This certificate is not valid if it is removed
                                                                     or altered in any way whatsoever




                                         In testimony whereof, I, Michael
                                                                           R. Pompeo, Secretary of State,
                                     have hereunto caused the seal of
                                                                          the Department of State to be
                                     affixed and my name subscribed
                                                                         by the Assistant Authentication
                                     Officer, of the said Department, at
                                                                           the city of Washington, in the
                                     District of Columbia, this seventeenth
                                                                            day of May, 2019.



Issu,   ztant to CI-IXIV,
Sep      789, 1 Stat. 68-
USC       22USC 2651a                                                                           S cretary of State
301;    C 1733 et. seq.,
144     ILE 44 Federal Rz.
Civil   lure.                                                                 A sistant uthentication Officer,
                                                                                Department of State

                                                       CARR_EXT_DECL_002
        Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 9 of 80 PageID #:9




          The offense for which the fugitive's extradition is sought is extraditable under Article
        Annex.

      6. Under Article VIII of the Annex, documents that bear the certificate or seal of the

Department of Justice, or Department responsible for foreign affairs, of the requesting state are

    issible in extradition proceedings without further certification, authentication, or other

legalization. Therefore, such documents satisfy authentication requirements without the need for

certification by the U.S. Embassy in Dublin. Ireland, in submitting documents in the instant case

that bear the certificate or seal of the Department of Foreign Affairs and Trade, has complied

with the Annex with respect to authentication.

      I declare under the penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

      Executed on May 1           ,2019.




                                                                TOM HEINEMANN
                                                                                a
Attachments:
      1.     Copy of Note
      2.     Copy of Instrument with Annex




                                           CARR_EXT_DECL_003
  Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 10 of 80 PageID #:10




 ASAID NA HE1REA      WASI                                            EMBASSY OF IRELAND
EPHONE: (2022-30930        po   2. '40                          2234 MASSACHUSETTS AVE.. N.W.
FAX: (202) 232-5993         alrATS:
                      THENTV ""                                     WASHINGTON. D.C. 20008
            WAR



                                                                              Ref:    534/603
  The Embassy of Ireland presents its compliments to the Department of State and has the
  honour to refer to the Treaty on Extradition between Ireland and the United States of
  America, done at Washington on 13 July 1983, as amended by the Instrument
  contemplated by Article 3(2) of the Agreement on Extradition between the European
  Union and the United States of America signed on 25 June 2003, done at Dublin on 14
  July 2005 and, on behalf of Ireland, requests the extradition from the United States of
  America of Francis Carr, a citizen of Ireland and of the United States of America.

  The said Francis Carr is sought by the Irish authorities to be prosecuted in relation to the
  offence of dangerous driving causing death or serious bodily harm, contrary to section
  53(1) of the Road Traffic Act 1961, as amended.

 The Embassy has the further honour to indicate that, in accordance with Article VIII of
 the aforesaid Treaty the following documents, in support of the request for extradition,
 are submitted herewith, under the seal of the Minster for Foreign Affairs and Trade of
 Ireland:

 PART I
 Pursuant to paragraph 2(a), 2(b) and 2(c) of Article VIII of the Treaty, information which
 will help to establish the identity and location of Francis Carr and a brief statement of the
 facts of the case.

PART II
Pursuant to paragraph 3(a), 3(b) and 3(c) of Article VIII of the Treaty, documents with a
description of Francis Carr, a statement of the pertinent facts of the case and a legal
description of the offence, a statement of the maximum penalty for the offence and a
statement of the relevant law.

PART III
Pursuant to paragraph 4(a), 4(b) and 4(c) of Article VIII of the Treaty, authenticated
copies of the arrest warrants, authenticated copies of the complaint, information or
indictment and a statement of facts by way of affidavit setting forth reasonable grounds
for believing that the offence has been committed and that Francis Carr committed it.

The Embassy wishes to advise the Department of State that the Irish authorities are
willing to provide additional material and information in accordance with Article IX of
the Treaty should this be requested, including material and information relating to the
documents contained in the request. In addition the Irish authorities are prepared to make
available police officers for the purpose of giving Court evidence in the United States of
America in relation to any matter arising by virtue of this request.
                                      CARR_EXT 0001
                                       CARR_EXT_DECL_004
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 11 of 80 PageID #:11




The Embassy attaches hereto the authenticated original documents under the seal of the
Minister for Foreign Affairs and Trade of Ireland and three (3) copies of this folder.

The Embassy requests the State Department to keep it informed of developments in
relation to this request.

The Embassy of Ireland avails itself of this opportunity to renew to the Department of
State the assurance of its highest consideration.

                                                                JO      January 2019




                                   CARR_EXT 0002
                                  CARR_EXT_DECL_005
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 12 of 80 PageID #:12


      TREATIES AND OTHER INTERNATIONAL ACTS SERIES 10-201.12




EXTRADITION




                        Instrument Amending the
                        Treaty of July 13, 1983
                        Between the
                        UNITED STATES OF AMERICA
                        and IRELAND


                        Signed at Dublin July 14, 2005

                        with

                       Annex




                               CARR_EXT_DECL_006
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 13 of 80 PageID #:13




                     NO I E BY THE DEPARTMENT OF STA IL

              Pursuant to Public Law 89-497, approved July 8, 1966
            (80 Stat. 271; 1 U.S.C. 113)—

           ". . .the Treaties and Other International Acts Series issued
           under the authority of the Secretary of State shall be competent
            evidence. . . of the treaties, international agreements other than
           treaties, and proclamations by the President of such treaties and
           international agreements other than treaties, as the case may be,
           therein contained, in all the courts of law and equity and of maritime
           jurisdiction, and in all the tribunals and public offices of the
           United States, and of the several States, without any further proof
           or authentication thereof."




                                 CARR_EXT_DECL_007
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 14 of 80 PageID #:14




                             IRELAND

                             Extradition

            Instrument amending the treaty 0,1[413,1983.
            Signed at Dublin July 14, 2005;
            Transmitted by the President of the United States of America
                 to the Senate September 28, 2006 (Trea0 Doc. 109-14,
                  109th Congress, 2d Session);
            Reported favorably by the Senate Comma-tee on Foreign Relations
                 July 29,2008 (Senate Executive Rood No. 110-12,
                  1101b Congress, 2d Session);
            Advice and consent to ratification by the Senate
                 September 23, 2008;
            Ratified by the President December 11, 2008;
            Exchange of DOlomatic Notes at Washington
                 August 11 and 12, 2009;
            Entered into force Februag 1, 2010.
            With annex.




                                    CARR_EXT_DECL_008
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 15 of 80 PageID #:15




                         Instrument as contemplated by Article 3(2) of the
                 Agreement on Extradition between the United States of America
                           and the European Union signed 25 June 2003,
                    as to the application of the Treaty on Extradition between
                  the United States of America and Ireland signed 13 July 1983

       1.      As contemplated by Article 3(2) of the Agreement on Extradition between the
       United States of America and the European Union signed 25 June 2003 (hereafter "the
       U.S.-EU Extradition Agreement"),.the Governments of the United States of America
       and Ireland acknowledge that, in accordance with the provisions of this Instrument, the
       U.S.-EU Extradition Agreement is applied in relation to the bilateral Treaty on
       Extradition between the United States of America and Ireland signed 13 July 1983
       (hereafter "the 1983 Treaty on Extradition") under the following terms:

       (a)   Article 5 of the U.S.-EU Extradition Agreement as set forth in Article VIII(1) and
             (7) of the Annex to this Instrument shall govern the mode of transmission, and
             requirements concerning certification, authentication or legalisation of the
             extradition request and supporting documents;

      (b)    Article 7(1) of the U.S.-EU Extradition Agreement as set forth in Article VIII(8)
             of the Annex to this Instrument gholl provide an alternative method for
             transmission of the request for extradition and supporting documents following
             provisional arrest;

      (c)    Article 8(2) of the U.S.-EU Extradition Agreement as set forth in Article IX(3) of
             the Annex to this Instrument shall govern the channel to be used for submitting
             supplementary information;

      (d)    Article 9 of the U.S.-EU Extradition Agreement as set forth in Article VII his of
             the Annex to this Instrument shall govern the temporary surrender of a person
             being proceeded against or serving a sentence in the Requested State;

      (e)    Article 10 of the U.S.-EU Extradition Agreement as set forth in Article XII of the
             Annex to this Instrument shall govern the decision on requests made by several
             States for the extradition or surrender of the same person;

      (f)    Article 11 of the U.S.-EU Extradition Agreement as set forth in Article XII his of
             the Annex to this Instrument shall govern the use of simplified extradition
             procedures;

      (g)    Article 12(3) of the U.S.-EU Extradition Agreement as set forth in Article XV(2)
             of the Annex to this Instrument shall govern the procedures governing transit in
             the event of unscheduled landing of aircraft;

      (h)    Article 13 of the U.S.-EU Extradition Agreement as set forth in Article VI of the
             Annex to this Instrument shall govern extradition with respect to conduct
             punishable by death in the Requesting State;

      (i)    Article 14 of the U.S.-EU Extradition Agreement as set forth in Article VIII his of
             the Annex to this Instrument shall govern consultations where the Requesting




                                          CARR_EXT_DECL_009
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 16 of 80 PageID #:16




             State contemplates the submission of particularly sensitive information in support
             of a request for extradition.

       2.     The Annex reflects the integrated text of the provisions of the 1983 Treaty on
       Extradition and the U.S.-EU Extradition Agreement that shall apply upon entry into
       force of this Instrument

       3.     In accordance with Article 16 of the U.S.-EU Extradition Agreement, this
       Instrument shall apply to offences committed before as well as after it enters into force. •

       4.      This Instrument shall not apply to requests for extradition made prior to its entry
       into force; except that, in accordance with Article 16 of the U.S.-EU Extradition
       Agreement, Article VII bis of the Annex shall be applicable to`requests made prior to
       such entry into force.

       5. (a)        This Instrument shall be subject to the completion by the United States
             of America and Ireland of their respective applicable internal procedures for
             entry into force. The Governments of the United States of America and Ireland
             shall thereupon exchange instruments indicating that such measures have been
             completed. This Instrument shall enter into force on the date of entry into force
             of the U.S.-EU Extradition Agreement.

              (b)    In the event of termination of the U.S.-EU Extradition Agreement, this
              Instrument shall be terminated and the 1983 Treaty on Extradition shall be
              applied. The Governments of the United States of America and Ireland
              nevertheless may agree to continue to apply some or all of the provisions of this
              Instrument

       IN WITNESS WHEREOF, the undersigned, being duly authorised by their respective
       Governments, have signed this Instrument.

       DONE at Dublin, in duplicate, this    14   day of July 2005.


        FOR THE GOVERNMENT OF THE                       FOR THE GOVERNMENT OF
        UNITED STATES OF AMERICA:                       IRELAND:




                                                                                                      2




                                           CARR_EXT_DECL_010
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 17 of 80 PageID #:17




                                                ANNEX

                            TREATY ON EXTRADITION BETWEEN

                    THE UNITED STATES OF AMERICA AND IRELAND



     ARTICLE I: Obligation to Extradite

     Each Controlling Party ogees to extradite to the other, in accordance with the
     provisions of this Treaty, but subject to the law of the Requested State and to such
     exceptions as are therein provided, any persons, including its citizens or nationals, who
     are wanted for prosecution or the imposition or enforcement of a sentence in the
     Requesting State for an extraditable offence.



     ARTICLE II: Extraditable Offences

     1. An offence shall be an extraditable offence only if it is punishable under the law of
     both Contacting Parties by imprisonment for a period of more than one year, or by a
     more severe penalty. When the request for extradition relates to a person who is wanted
     for the enforcement of a sentence of imprisonment, extradition shall be granted only if
     the duration of the sentence still to be served amounts to at least four months.

     2. For the purpose of this Article, it shall not matter:

            (a)whether the laws of the Contracting Parties place the offence within the same
            category of offence or denominate the offence by the same terminology; or

            (b)whether the offence is one for which United States federal law requires proof
            of interstate transportation, or use of the mails or of other facilities affecting
            interstate or foreign commerce, such matters being merely for the purpose of
                                                                                               a
            establishing jurisdiction ma United States federal court.

    3. Subject to the conditions set forth in paragraph I of this Article, extradition shall also
    be granted for attempt and conspiracy to commit, aiding, abetting, counselling,
    procuring, inciting, or otherwise being an accessory to the commission of, an offence
    referred to in paragraph 1.

    4. If extradition is granted for an extraditable offence, it may also be granted for any
    other offence for which extradition is requested that meets all the requirements for
    extradition other than the periods of imprisonment specified in paragraph 1 of this
    Article.




                                                                                                3




                                             CARR_EXT_DECL_011
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 18 of 80 PageID #:18




       ARTICLE III: Place of Commission of Offence

       1.Extradition shall not be refused on the ground that the offence for which extradition
       is requested was committed outside the Requesting State.

       2.Extradition may be refused when the offence for which extradition is requested is
       regarded under the law of the Requested State as having been committed in its territory.
       If extradition is refused pursuant to this paragraph, the Requested State hall submit the
       case to its competent authorities for the purpose of prosecution.



       ARTICLE DI: Exceptions to Extradition

       Extradition shall not be granted in any of the following circumstances:

              (a) when the person whose surrender is sought has been convicted or acquitted,
              or a prosecution is pending against that person, in the Requested State, for the
              offence for which extradition is requested;

              (b)when the offence for which extradition is requested is a political offence.
              Reference to a political offence shall not include the taking or attempted taking
              of the life of a Head of State or a member of his or her family;

              (c)when there are substantial grounds for believing that a request for extradition
              for an ordinary criminal offence has been made for the purpose of prosecuting or
              punishing a person on account of that person's race, religion, nationality or
              political opinion. Unless the law of the Requested State otherwise provides,
              decisions under this paragraph shall be made by the executive authority; or

              (d) when the offence for which extradition is requested is a military offence
              which is not an offence under the ordinary criminal law of the Contracting
              Parties.



      ARTICLE V: Discretionary Grounds for Refusal of Extradition

      Extradition may be refused in any of the following circumstances:

              (a) when the person whose surrender is sought has been convicted or acquitted
              in a third State of the offence for which extradition is requested; or

              (b)when the competent authorities of the Requested State have decided to
              refrain from prosecuting the person whose surrender is sought for the offence for
              which extradition is requested, or to discontinue any criminal proceedings which
              have been initiated against that person for that offence.




                                          CARR_EXT_DECL_012
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 19 of 80 PageID #:19




          ARTICLE VI: Capital Punishment

          Where the offence for which extradition
                                                     is sought is punishable by death under
          in the Requesting State and not punishable                                         the laws
                                                        by death under the laws in the
         State, the Requested State may grant                                           Requested
                                                 extradition on the condition thatllre death
         shall not be imposed on the person sought,                                          penalty
                                                        or if for procedural reasons such
         cannot be complied with by the Requesting                                        condition
                                                        State, on condition that the death penalty
         imposed shall not be carried out. lithe                                                   if
                                                   Requesting State accepts extradition subject
         conditions pursuant to this Article, it shall                                           to
                                                       comply with the conditions. lithe
         State does not accept the conditions, the                                        Requesting
                                                    request for extradition may be denied.



        ARTICLE VII: Postponement of Surrender

         When the person whose extradition is
                                                requested is being, or is about to be, proceeded
        against, or has been convicted, in the
                                               Requested State in respect of an offence other
        that for which extradition has been                                                      than
                                             requested, surrender may be postponed
        conclusion of the proceedings and the full                                     until the
        be or may have been awarded.                execution of any punishment the person
                                                                                               may


       ARTICLE VII bis: 'Temporary surrender

       1.If a request for extradition is granted
                                                 in the case of a person who is being
       against or is serving a sentence in the                                        proceeded
                                               Requested State, the Requested State may
       temporarily surrender the person sought to
                                                     the Requesting State for the purpose of
       prosecution.


       2. The person so surrendered shall be
                                              kept in custody in the Requesting State
       be returned to the Requested State at                                            and shall
                                             the conclusion of the proceedings against
      person, in accordance with the conditions                                           that
                                                  to be determined by mutual agreement of
      Requesting and Requested States. The time                                                the
                                                    spent in custody in the territory of the
      Requesting State pending prosecution in that
                                                     State may be deducted from the time
      remaining to be served in the Requested
                                                State.


     ARTICLE VIII: Extradition Procedure and
                                             Required Documents
     1.The request for extradition shall be
                                            made in writing and shall be transmitted,
     supporting documents, through the diplomatic                                     with
                                                    channel, which shall include
     transmission as provided for in paragraph 8 of
                                                    this Article.
     2. The request for extradition shall contain:

            (a) information which will help to establish
                                                           the identity of the person sought;




                                            CARR_EXT_DECL_013
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 20 of 80 PageID #:20




              (b)the location of the person if known or, if it is not known, a statement to that
              effect; and

              (c) a brief statement of the facts of the case.

      3. Every request for extradition shall be supported by documents which contain:

             (a)as accurate a description as possible of the person sought, together with any
             other information which will assist in establishing the person's identity and
             nationality;

             (b)a statement of the pertinent facts of the case, indicating as accurately as
             possible the time and place of commission of the offence; and

             (c)the legal description of the offence and a statement of the maximum
             penalties therefor and the text of the law setting forth the offence or, where this
             is not possible, a statement of the relevant law.

      4. When the request for extradition relates to a person who has not been convicted, it
      shall also be supported:

             (a) by the original or an authenticated copy of the warrant of arrest, or
             equivalent order, issued by a competent authority of the Requesting State;

             (b)by the original or an authenticated copy of the complaint, information or
             indictment; and

             (c)in the case of a request emanating from Ireland, by a statement of facts, by
             way of affidavit or statutory declaration, setting forth reasonable grounds for
             believing that an offence has been committed and that the person sought
             committed it.

     5. When the request for extradition relates to a convicted person, it shall also be
     supported:

             (a)by the original or an authenticated copy of the judgment of conviction; and

             (b)if a sentence has been imposed, by the original or an authenticated copy of
             the sentence and a statement of the extent to which it has been carried out and
             that it is immediately enforceable.

     6. All documents transmitted by the Requesting State chall be in English or shall be
     translated into English by that State.

     7. Documents that bear the certificate or seal of the Department of Justice, or
     Department responsible for foreign affairs, of the Requesting State shall be admissible
     in extradition proceedings in the Requested State without further certification,
     authentication, or other legalisation. "Department of Justice" shall, for the United
     States of America, mean the United States Department of Justice, and, for Ireland, the
     Department of Justice, Equality and Law Reform.

                                                                                               6




                                            CARR_EXT_DECL_014
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 21 of 80 PageID #:21




    8. If the person whose extradition is sought is held under provisional arrest by the
    Requested State, the Requesting State may satisfy its obligation to transmit its request
    for extradition and supporting documents through the diplomatic channel pursuant to
    paragraph 1 of this Article, by submitting the request and documents to the Embassy of
    the Requested State located in the Requesting State. In that case, the date of receipt of
    such request by the Embassy shall be'considered to be the date of receipt by the
    Requested State for purposes of applying the time limit that must be met under Article
  . X of this Treaty to enable the person's continued detention.


   ARTICLE VIII bit: Sensitive information in a request

    Where the Requesting State contemplates the submission of particularly sensitive
    information in support of its request for extradition, it may consult the Requested State
    to determine the extent to which the information can be protected by the Requested
    State. If the Requested State cannot protect the information in the manner sought by the
    Requesting State, the Requesting State shall determine whether the information shall
  - nonetheless be submitted.



   ARTICLE IX: Additional Evidence or Information

   1.If the Requested State requires additional evidence or information to enable it to
   decide on the request for extradition, such evidence or information shall be submitted to
   it within such time as that State shall specify.


   2. If the person sought is in custody and the additional evidence or information
   submitted as aforesaid is found insufficient or if such evidence or information is not
   received within the period specified by the Requested State, the person shall be
   discharged from custody. Such discharge shall not preclude the Requesting State from
   submitting another request in respect of the same offence.

   3. Such additional evidence or information may be requested and furnished directly
   between the United States Department of Justice and the Department of Justice,
   Equality and Law Reform in Ireland.



   ARTICLE X: Provisional Arrest

   1. In case of urgency, a Contracting Party may request the provisional arrest of a person
   sought. The request for provisional arrest shall be made through the diplomatic channel
   or directly between the United States Department of Justice and the Department of
   Justice, Equality and Law Reform in Ireland, in which case the facilities of INTERPOL
   may be used. The request may be transmitted by post or telegraph or by any other
   means affording evidence in vvriting.



                                                                                                7




                                            CARR_EXT_DECL_015
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 22 of 80 PageID #:22




       2. The request shall contain:

              (a) a description of the person sought;

              (b) a statement of the nature of the offence and of the time at which and the
              place where it is alleged to have been committed;

              (c)a statement of the existence of one of the documents referred to in paragraph
              4(a) or 5 of Article VIII; and

              (d) a statement that it is intended to send a request for extradition.

       3. On receipt of such a request, the Requested State shall take the appropriate steps to
       secure the arrest of the person sought. The Requesting State shall be promptly notified
       of the result of its request.

       4. Unless the law of the Requested State otherwise provides, a person arrested upon
       such a request shall be released upon the expiration of forty-five days from the date of
       that person's arrest if the request for extradition has not been duly received by the
       Requested State. This stipulation shall not prevent the institution of proceedings with a
       view to extraditing the person sought if a request for extradition is subsequently
       received.



       ARTICLE XI: Rule of Speciality

       1. A person extradited under this Treaty shall not be proceeded against, sentenced,
       punished, detained or otherwise restricted in his or her personal freedom in the
       Requesting State for an offence other than that for which extradition has been granted,
       or be extradited by that State to a third State, unless:

              (a) the person has left the Requesting State after extradition and h-as voluntarily
              returned to it;

              (b)the person, having had an opportunity to leave the Requesting State, has not
              done so within forty-five days of final discharge in respect of the offence for
              which that person was extradited; or

              (c)the Requested State has consented.

      2. Where the description of the offence charged in the Requesting State is altered in the
      course of proceedings, the person extradited shall not be proceeded against, sentenced,
      punished, detained or otherwise restricted in his or her personal freedom except insofar
      as the offence under its new description is composed of the same constituent elements
      as the offence for which extradition was granted.

      3. Unless the law of the Requesting State otherwise provides, the person extradited may
      be proceeded against, sentenced, punished, detained or otherwise restricted in his or her


                                                                                                    8




                                          CARR_EXT_DECL_016
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 23 of 80 PageID #:23




     personal freedom for an offence for which that person could be convicted, under the law
     of that State, upon trial for the offence for which extradition was granted.

     4. These stipulations shall not apply to offences committed after the extradition.



     ARTICLE XII: Multiple Requests

     1. If the Requested State receives requests from the Requesting State and from any
     other State or States for the extradition of the same person, either for tilt.' same offence
     or for different offences, the executive authority of the Requested State shall determine
     to which State, if any, it will surrender the person.
                                                                                          and a
     2. If Ireland receives an extradition request from the United States of America
                                     to the European   arrest warrant for  the same  person, either
     request for surrender pursuant
                   offence or for different offences, its High Court, or  such  other authority  as
     for the same
                                                       to which  State, if any, the person is to be
     it may subsequently designate, shall determine
     surrendered.
                                                                                 Requested State
     3. In making its decision under paragraphs 1 and 2 of this Article, the
                    all of the relevant factors, including, but not limited to, the following:
     shall consider

           (a)       whether the requests were made pursuant to a treaty;
           (b)       the places where each of the offences was committed;
           (c)       the respective interests of the requesting States;
           (d)       the seriousness of the offences;
           (e)       the nationality of the victim;
           (f)       the citizenship or nationality of the person sought
                                                                               requesting
           (g)       the possibility of any subsequent extradition between the
                     States; and
                                                                                  from the
           (h)       the chronological order in which the requests were received
                     requesting States.



      ARTICLE XII bis: Simplified extradition procedures
                                                                         State, the Requested
      If the person sought consents to be surrendered to the Requesting
                                         principles and procedures  provided  for under its legal
      State may, in accordance with the                                          proceedings.
                         the person as expeditiously as possible without further
      system, surrender                                                                   of the
                                                      agreement  to waiver of protection
      The consent of the person sought may include
      rule of specialty.



      ARTICLE XIII: Notification of Decision
                                                                  Requesting State through the
      1. The Requested State shall promptly communicate to the
      diplomatic channel the decision on the request for extradition.




                                            CARR_EXT_DECL_017
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 24 of 80 PageID #:24




       The Requested State shall provide reasons for any partial or complete rejection
                                                                                         of the
    request for extradition. It shall also provide the Requesting State with a copy
                                                                                    of each
    opinion issued by its courts in connection with a request for extradition under this
    Treaty.

   3. If a warrant or order for the extradition of a person sought has
                                                                       been issued by the
   competent authority and the person is not removed from the territory of
                                                                              the
   State within such time as may be prescribed by the law of that State, that Requested
                                                                               person may be
   set at liberty and the Requested State may subsequently refuse
                                                                    to extradite that person
   for that offence.



   ARTICLE XIV: Surrender of Property

    I. To the extent permitted under the law of the Requested
                                                                State and subject to the rights
   of third parties, which shall be duly respected, all property
                                                                 which appears to have been
   acquired as a result of the offence in question or which may be required
                                                                              as evidence
   shall, if found, be seized and surrendered to the Requesting State if
                                                                         the person sought is
   extradited or if extradition, having been granted, cannot be carried
                                                                        out by reason of the
   death or escape of that person.

  2. The Requested State maymake the surrender of the property
                                                                   conditional upon
  satisfactory assurances from the Requesting State that the property
                                                                      will be returned to
  the Requested State as soon as practicable, and may defer its surrender
                                                                          if it is needed as
  evidence in the Requested State.



  ARTICLE XV: Transit
                                                                                                   en
 1.Transit through the territory of one of the Contracting Parties of a
                                                                        person surrendered
 to the other Contracting Party by a third State may be granted on
                                                                    request subject to the        Ito
 law of the State of transit and to such conditions as that State may
                                                                      impose. For the
 purpose of considering the request, the State of transit may require the
                                                                          submission of
 such information as it considers necessary.

 2. Authorisation is not required when air transportation is used and no
                                                                           landing is             kd to
 scheduled on the territory of the transit State. Ilan unscheduled landing
                                                                             does occur, the
 State in which the unscheduled landing occurs may require a request
                                                                          for transit that
 contains a description of the person being transported and a brief
                                                                      statement of the facts
 of the case. A request for transit shall be made through the diplomatic
                                                                           channel or             Itted
 directly between the United States Department of Justice and the Irish Department
                                                                                         of
 Justice, Equality and Law Reform. The facilities of the International Criminal
                                                                                     Police         cis
 Organisation (INTERPOL) may be used to transmit such a request. All measures
 necessary to prevent the person from absconding shall be taken until transit
                                                                                 is effected,
 as long as the request for transit is received within 96 hours of the unscheduled
                                                                                     landing.




                                                                                          10




                                              CARR_EXT_DECL_018
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 25 of 80 PageID #:25




        ARTICLE XVI: Representation

       1.The Department of Justice of the United States shall advise, assist and represent, or
       provide for the representation of, Ireland in any proceedings in the United States arising
       out of a request for extradition made by Ireland.

       2. The Attorney General of Ireland shall advise and assist, and represent, or provide for
       the representation of, the interests of the United States in any proceedings in Ireland
       arising out of a request for extradition made by the United States.

       3.The functions referred to in this Article may be assumed by any successor agency
       designated by the State concerned.



       ARTICLE XVII: Expenses

       1.The Requesting State shall bear all expenses arising out of the translation of
       documents and the transportation of the person sought from the place of the extradition
       proceedings to the Requesting State. Notwithstanding any law to the contrary, the
       Requested State shall bear all other expenses arising out of the request for extradition
       and the proceedings.

       2. The Requested State shall make no pecuniary claim against the Requesting State
       arising out of the arrest, detention, extradition proceedings and surrender of a person
       sought under this Treaty.



      ARTICLE XVIII: Termination

      Either Contracting Party may terminate this Treaty by giving written notice to the other
      Contracting Party at any time, and the termination shall become effective six months
      after the date of receipt of such notice.




                                                                                                 11




                                          CARR_EXT_DECL_019
      Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 26 of 80 PageID #:26




       .          ,
AMBASAID NA HEIREAM-f
                          ' itF\
                              -                                           EMBASSY OF IRELAND

TELEPHONE :   (202t\f\f-J~9'30 p         z: q0                     2234 MASSACHUSETTS       A VE., N. W .
   FAX : (202) 232-5993      " .,.   o r ~11''T~                        WASHINGTON ,     D .C . 20008
                '{}e-PARf t-\E"'     U T 01




                                                                                  Ref:     534/603

      The Embassy of Ireland presents its compliments to the Department of State and has the
      honour to refer to the Treaty on Extradition between Ireland and the United States of
      America, done at Washington on 13 July 1983, as amended by the Instrument
      contemplated by Article 3(2) of the Agreement on Extradition between the European
      Union and the United States of America signed on 25 June 2003, done at Dublin on 14
      July 2005 and, on behalf of Ireland, requests the extradition from the United States of
      America of Francis Carr, a citizen of Ireland and of the United States of America.

      The said Francis Carr is sought by the Irish authorities to be prosecuted in relation to the
      offence of dangerous driving causing death or serious bodily harm, contrary to section
      53(1) of the Road Traffic Act 1961, as amended.

      The Embassy has the further honour to indicate that, in accordance with Article VIII of
      the aforesaid Treaty the following documents, in support of the request for extradition,
      are submitted herewith, under the seal of the Minster for Foreign Affairs and Trade of
      Ireland:

      PART I
      Pursuant to paragraph 2(a), 2(b) and 2(c) of Article VIII of the Treaty, information which
      will help to establish the identity and location of Francis Carr and a brief statement of the
      facts of the case.

      PART II
      Pursuant to paragraph 3(a), 3(b) and 3(c) of Article VIII of the Treaty, documents with a
      description of Francis Carr, a statement of the pertinent facts of the case and a legal
      description of the offence, a statement of the maximum penalty for the offence and a
      statement of the relevant law.

      PART III
      Pursuant to paragraph 4(a), 4(b) and 4(c) of Article VIII of the Treaty, authenticated
      copies of the arrest warrants, authenticated copies of the complaint, information or
      indictment and a statement of facts by way of affidavit setting forth reasonable grounds
      for believing that the offence has been committed and that Francis Carr committed it.

      The Embassy wishes to advise the Department of State that the Irish authorities are
      willing to provide additional material and information in accordance with Article IX of
      the Treaty should this be requested, including material and information relating to the
      documents contained in the request. In addition the Irish authorities are prepared to make
      available police officers for the purpose of giving Court evidence in the United States of
      America in relation to any matter arising by virtue of this request.
                                                   CARR_EXT_0001
 Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 27 of 80 PageID #:27



 The Embassy attaches hereto the authenticated original documents under the seal of the
 Minister for Foreign Affairs and Trade oflreland and three (3) copies of this folder.

  The Embassy requests the State Department to keep it informed of developments in
. relation to this request.

 The Embassy of Ireland avails itself of this opportunity to renew to the Department of
 State the assurance of its highest consideration.
                                                                         ti..
                                                                 ...)b          January 2019




                                    CARR_EXT_0002
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 28 of 80 PageID #:28




                                        IRELAND


    Treaty on Extradition between Ireland and the United States of America, done at
  Washington on 13 July 1983, as amended by the Instrument contemplated by Article
   3(2) of the Agreement on Extradition between the European Union and the United
        States of America signed on 25 June 2003, done at Dublin on 14 July 2005




I, Anne-Marie O'Sullivan, Assistant Legal Adviser in the Department of Foreign Affairs and
Trade, an officer of Ireland, hereby certify that the documents attached hereto have been
prepared in support of the request for the extradition from the United States of America to
Ireland of Francis Carr, a Citizen of Ireland and the United States.



I further certify that the seal affixed to this certificate is the seal of the Minister for Foreign
Affairs and Trade of Ireland, a Minister of the Government of Ireland.



I further certify that the said seal duly authenticates all documents attached to this certificate,
submitted in support of this request.


                                                                                 .ti-'
                                            Signed and sealed at Dublin,   thisl.~day of January 2019




                                                                   A person authorised by law to
                                                            authenticate the Seal of the Minister
                                                        for Foreign Affairs and Trade of Ireland
                                                                    pursuant to the Ministers and
                                                                            Secretaries Act, 1924




                                         CARR_EXT_0003
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 29 of 80 PageID #:29




Treaty on Extradition between the Ireland and the United States of America
               done at Washington on the 13th of July 1983.



Request by the Irish Authorities for the Extradition from the United States of
 America of Francis Carr, Date of Birth, 2nd of July, 1998, a Citizen of the
                 United States of America and Irish Citizen




                                                                                 1
                               CARR_EXT_0004
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 30 of 80 PageID #:30




                                    INDEX


Part 1: Information required pursuant to Article VIII Paragraph 2 of the Treaty
on Extradition between Ireland and the United States of America.


Part 2: Documents containing information required pursuant to Article VIII
paragraph 3 of the Treaty on Extradition between Ireland and the United States
of America.


Part 3: Material required pursuant to Article VIII Paragraph 4 of the Treaty on
Extradition between Ireland and the United States of America.




                                                                                  2
                                CARR_EXT_0005
 Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 31 of 80 PageID #:31




Part 1: Information required pursuant to Article Vill Paragraph 2 of the
Treaty on Extradition between Ireland and the United States of America.


(a) Information which will help to establish the identity of the person sought.

(b) The location of the person sought.

(c) A brief statement of the facts of the case.




                                                                                  3
                                  CARR_EXT_0006
 Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 32 of 80 PageID #:32



(a) Information which will help to establish the identity of the person
    sought.


Name :       Francis Carr

Born:        Chicago Illinois, United States of America.

Address :    Currently believed to be residing in Boston, Massachusetts,
             United States of America.

Date of Birth: 2"d of July, 1998,

Sex: Male

Nationality: United States Citizen and Irish Citizen

Characteristics:

Photograph and Fingerprints attached:

Passport number:

Background details which my further assist: The requested person has an
active presence on Facebook social media and is believed to be in Boston,
Massachusetts, United States of America. He has dual Irish and United
States of America citizenship. He has previously lived in London, United
Kingdom and Ireland.




                                                                               4
                                    CARR_EXT_0007
    Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 33 of 80 PageID #:33




           A~ . ~            °'    \L\oJ\l«\t          t
A>& ~ ": 1- ~~ 1'l4 8-, -h,_ fl"-
'\' c\:   c. L    C u_s,\-o Jc
                             l




                                   CARR_EXT_0008
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 34 of 80 PageID #:34




                       •                                    Signed: .-=..,all'OA-~-+-~
                                                              Date : --J.1.-.J..!1~-=-i-=r
                                                              Garda




                               CARR_EXT_0009
 Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 35 of 80 PageID #:35




(b) The location of the person sought.


Boston, Massachusetts, United States of America.




                                                                               5
                                CARR_EXT_0010
 Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 36 of 80 PageID #:36




(c) A brief statement of the facts of the case.

It is alleged:

At approximately 3:40 a.m. on the 4th June 2017, a single vehicle road traffic accident
occurred at Churchfield, Tourmakeady County Mayo, Ireland. A black Lexus Altezza, IS200
registration number OOC10565, was located crashed at a right angle to the road, with the
passenger side of the vehicle, crushed against a farmyard block wall. The vehicle had entered
the parking area outside a private residence on its side of the road and then crashed into a
pillar on the opposite side of the road. The driver of this vehicle, was a male Francis Carr
(the requested person). On Forensic examination, speed marks showed the car was out of
control. A male passenger died instantly as a result of the impact, and a female passenger
died later on the 5th of June, 2017 as a result of the collision. The male deceased was Sean
Thomas Halloran, d.o.b. (02/08/1996) and the female deceased was Orla O'Malley
(15/08/1998). It is alleged the dangerous driving of Francis Carr at Churchfield,
Tourmakeady County Mayo, Ireland on the 4th of June, 2017, caused the death of the two
deceased.

A person convicted of Dangerous Driving causing death is liable to a maximum sentence not
exceeding 10 years.




                                                                                           6
                                     CARR_EXT_0011
 Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 37 of 80 PageID #:37




Part 2: Documents containing information required pursuant to Article
VIII Paragraph 3 of the Treaty on Extradition between Ireland and the
United States of America.


(a) As accurate a description as possible of the person sought together with
    information, which will assist in establishing the person's identity and
    nationality.

(b) A statement of the pertinent facts of the case indicating the time and place of
    commission of the offences.

(c) The legal description of the offences and statements of the relevant laws and
    maximum penalties therefor, texts of the law and a statement of the relevant
    Law.




                                                                                 7
                                 CARR_EXT_0012
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 38 of 80 PageID #:38



(a) As accurate, a description as possible of the person sought together with
    information, which will assist in establishing the person's identity and
    nationality.


Please see the details as set out in Part 1 (a) of the Extradition Request.




                                CARR_EXT_0013
                                                                              8
 Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 39 of 80 PageID #:39



(b) A statement of the pertinent facts of the case indicating the time and
    place of commission of the offences.

It is alleged as follows:
                        th
At 04.06 a.m. on the 4 June 2017, the communications room in Castlebar Garda Station,
County Mayo, received a telephone call from an ambulance control stating that they were on
the way to a road traffic accident in Churchfield, Tourmakeady County Mayo, Ireland. An
Garda Siochana are the Police Service in Ireland, Garda Patrick Egan, who was detailed for
duty in the communications room, was immediately sent to the scene. Garda Patrick Egan
arrived at the location of the incident at Churchfield, Tourmakeady, County Mayo, (on a
section of the R300 approximately 3.8 kilometres south of Tourmakeady) a public place, at
04.22 a.m. approximately on the 4th of June, 2017.

Previously, on the 3rd of June 2017, Sean Halloran had travelled to Tourmakeady with his
friends, Daniel Gibbons, Ross McGrath, Gary Hopkins, and Justin Morrin. They arrived at
the Comortas Peile Na Gaeltachta (Irish Football Tournament) at 9.20 p.m. approximately,
and parked in the field across from the Lough Mask Inn, a public house in Tourmakeady,
County Mayo. Sean Halloran had met Orla O'Malley and Chloe Gibbons and stayed with
them socialising and drinking with them. At approximately 11 p.m. the Requested Person
Francis Carr joined the group, and Patrick Hession did so later.

After 12 a.m. on the 4th of June, 2017, Sean Halloran, Orla O'Malley, Francis Carr, Gary
Hopkins, Chloe Gibbons and Ross McGrath made their way to the Lough Mask Inn
Tourmakeady, County Mayo, and stayed there for approximately thirty minutes or so before
returning to the marquee at the Gaelic Athletic Association pitch/field.

After several more drinks Sean Halloran, Orla O'Malley, Francis Carr, Chloe Gibbons and
Ross McGrath made their way back down to the Lough Mask Inn again. The pub was now
closed, but a large crowd had gathered outside it.

Francis Carr, was observed getting into a car, a black Lexus Alteeza IS200, registration
number, 00 C10565 between 3.15 a.m. and 3.30 a.m. on the 4th of June, 2017, in the car park
of The Lough Inn, Treenlaur, Tourmakeady, County Mayo, Sean Halloran (deceased) was
observed getting into the passenger seat of the Lexus Alteeza IS200, registration number, 00
C10565, between 3.15 a.m. and 3.30 a.m. in the car park of The Lough Inn, Treenlaur,
Tourmakeady, County Mayo. Orla O'Malley (deceased), got into the back seat of the Lexus
Alteeza between 3.15 a.m . and 3.30.a.m. in the car park of The Lough Inn, Treenlaur,
Tourmakeady, County Mayo. The Lexus Alteeza was observed pulling away at speed from
the Lough Mask Inn on the 4th of June, 2017, between 3.15 a.m. and 3.30 a.m. in the car park
of The Lough Inn, Treenlaur, Tourmakeady, County Mayo.

Francis Carr was the holder of a full Irish Driving Licence, which was obtained on the 8th of
December, 2016.

Closed Circuit Television from Maire Luke' s public house Gortmore Tourmakeady, County
Mayo, on the 3rd of June, 2017, showed the Lexus Alteeza 00 C 10565 pulling up into the car
park at 8.06 p.m. Francis Carr can be seen on the CCTV, getting out from the driver's side




                                                                                           9
                                     CARR_EXT_0014
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 40 of 80 PageID #:40



of the car. The Closed Circuit Television also captured an unknown passenger getting out of
the car.

According to eye witnesses, Francis Carr met with Sean Halloran and Orla O'Malley in the
marquee at Tourmakeady GAA club at approximately 11: 00 p.m. on the 3rd of June, 2017.
According to witnesses, Francis Carr was drinking alcohol.

Elaine Maree was working in the Lough Mask Inn, Tourmakeady, Claremorris, County Mayo
on the 3rd of June, 2017. In her cautioned witness statement made on the gth of July, 2018, she
told investigators that Francis Carr's vehicle was parked in the car park of the Lough Mask
Inn at some time after 8 p.m. Elaine Maree stated in her witness statement that Francis Carr' s
vehicle wasn't there, when she commenced her shift, but as the night progressed, she noticed
it parked outside as she was collecting glasses. According to Elaine Maree, she knew it was
Francis Carr's vehicle, as she had seen him driving it on a few occasions before he left for
London, United Kingdom. She stated:

'Somewhere between 3:15 a.m. and 3:45 a.m. I heard a car leaving the car park in what I
would describe as erratically. I heard the sound of chippings flying. '

Elaine Maree finished work at 4 a.m. on the 4th of June, 2017. She observed that Francis
Carr's vehicle was gone at about 4 a.m. or 4.05 a.m.

Ross McGrath was standing outside the Lough Mask Inn with Sean Halloran, Orla O'Malley,
and Chloe Gibbons between 3.15 a.m. and 3.30 a.m. on the 4th June 2017. Ross McGrath
made a cautioned witness statement on the 11th of June, 2017. He stated:

'Frank kind of headed off on his own. He was heading for his car. It is a Lexus IS200, black.
Sean Hopped in before Frank started the car. Then Orla hopped into the car as the car was
running. ' Ross McGrath stated: 'He took off very fast and Frank was spinning the tyres as he
took off'

Chloe Gibbons in her cautioned witness statement of the 19th June 2017, stated that Frank
Carr came to be in their company at approximately 11 p.m. on the 3rd of June, 2017,

She stated: 'Frank Carr was drunk. '

Chloe Gibbons further stated in relation to the 4th of June, 2017:

'I seen Sean and Or/a getting into Frank 's car. Sean got in directly behind Sean. They hadn 't
the door closed when Frank took off at high speed, it was like a spin take off'

Patrick Hession provided a cautioned witness statement to An Garda Siochana on the 30th of
September, 2017. He stated that he went to Tourmakeady at approximately 11.00 p.m. on the
night of the 3rd of June, 2017, and he met with his friends. He further stated they were having
a great night in Tourmakeady and that:

'Or/a Frankie and myself did two rounds of shots, maybe Jager bombs ' (Jagermeister and
Redbull).




                                                                                            10
                                       CARR_EXT_0015
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 41 of 80 PageID #:41



Patrick Hession stayed in the marquee all night, and was on the way home to Ballimobe on
the bus when Francis Carr rang him to come back. Patrick Hession got off the bus at the
Village Inn and got another bus back to the Lough Mask Inn in Tourmakeady. By the time
he returned to the Lough Mask Inn, Francis Carr had already driven off with Orla O' Malley
and Sean Halloran. Patrick Hession and Ross McGrath got on to another bus.

Patrick Hession stated:

'I tried ringing Frank a few times. The last time I rang him a woman answered and said
Franks been in a crash and hung up straight away.'

Patrick Hession does not know who this woman was. According to Patrick Hession:

'Frank rang me and stayed on the phone about 30 or 40 minutes. He said he didn 't know
what happened. He was kind of saying he wasn 't driving. Frank was talking a lot of rubbish. '

Gary Hopkins in his cautioned witness statement of the 3rd of June, 1998 stated that he had
travelled back to Tourmakeady with Daniel Gibbons, and was in the company of Sean
Halloran and Orla O'Malley until 2.30 a.m. on the 4th of June, 2017 approximately, when he
got a lift home. Gary Hopkins had met Francis Carr in the bar in the marquee on the 3rd of
June, 2017. Gary Hopkins confirmed that Francis Carr was drinking alcohol on the 3rd of
June, 2017, whilst in their company and:

' ... again at the that time I knew Frank had a drink on him, he wasn 't fully around drunk but
he was talking a load of rubbish. '

Justin Morrin made a cautioned witness statement on the 4th of July, 2017, and had travelled
back to Tourmakeady with Daniel Gibbons and was in the company of Sean Halloran and
Orla O'Malley. Justin Morrin stated:

 'Around 11 p.m. I met Frank Carr from Tourmakeaddy at the bar ' Justin Morrin stated, 'I
think Frank was drinking, Orchard Thieves as well he wasn 't overboard drink, just bit
excited like. '

Breffni Anderson in an additional cautioned statement taken on the 28th of September, 2018
was in bed in his holiday home at Gortmore, Tourmakeady, on the morning of 4th of June,
2017. He told investigators:

'As I stated I was woken at 3.48am by the sound of the car passing my house. It was
travelling a speed and high revs. It sounded like it was being driven in a low gear at high
revs and was braking coming up to the junction at Maire Lukes. It had a high exhaust note.
After I was woken by the noise of the car I opened the external double doors of my bedroom
to view what was happening. From this vantage point I saw a dark coloured car rotating at
the junction at least five times. '

Vincent Maree was home in Gortmore, Tourmakeady, County Mayo. According to his
cautioned statement of the 13th of June, 2017, on the 4th June 2017. At 3.40 a.m.
approximately, he heard a car at the junction to Marie Luke's Bar and Restaurant: 'I heard
the car doing donuts at the cross roads for Maire Luke 's. This lasted for about five minutes. I



                                                                                             11
                                      CARR_EXT_0016
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 42 of 80 PageID #:42



heard the car drive off again towards Tormakeady as it was going away I could hear
something dragging from the car and I was waiting for it to stop but it did not.

Thomas Joseph Feeney in his cautioned statement of the 5th of June, 2017, was at his
girlfriend's, Laura Mulkerrin's home in Churchfield, Tourmakeady, County Mayo on the 4th
of June, 2017. He stated:

'I remember 416117 myself and my girlfriend got home at about Jam. I was home about 30
minutes when I heard a bang and skidding a couple of seconds before that I knew it was an
accident. I looked out the window and saw smoke coming up the road from the crash. I called
Laura and went downstairs. There was 3 people in the car and no one was moving. '

Damien Feeney in his cautioned statement of the 5th of June, 2017, was standing outside the
door of his girlfriend Jodie Shoevlin's house, on the 4th June 2017, at 3.30 a.m.
approximately at Churchfield, Tourmakeady, County Mayo having a cigarette. He told
investigators:

'We were standing outside the patio door of the house when I heard a car making loud noises
which sounded to me like making doughnuts. What I mean bout that is that I heard tyres
screeching, throttle of the car revving up and down, this sound of the car seemed to be
crossing from the crossroads at Maire Lukes which is a mile or two over the road.'

Damien Feeney believed this to be coming from the crossroads at the junction of the road
R300/L5630 which leads to Maire Luke's public house. Damien Feeney then heard: 'one
massive bang' on the 4th June 2017, at 03.40 a.m. approximately, and surmised from the
noise that a serious traffic collision accident had just occurred. He proceeded immediately to
the scene with his girlfriend, Jodie Shoevlin.

Upon arrival at the scene, on the 4th June 2017 at 3.40 a.m. approximately, Damien Feeney
observed a man in the driver's side, who was groaning. When Damien Feeney checked the
front seat passenger, he was deceased. Damien Feeney observed the back seat passenger was
not responsive, but breathing. When the driver of the car started to communicate, Damien
Feeney slapped him across the face to rouse him. Damien Feeney started calling him 'Frank '
as he believed, that is what his girlfriend, had called him. Damien Feeney had never seen this
person before. He helped the driver named Frank from the driver's seat, unbuckled his
seatbelt and helped him from the car: 'When I got him out of the car and was walking him
across the road, he asked "what happened, it wasn't me" '. Damien Feeney helped the driver
across the road and put him sitting on a step in front of a house.

Caitriona Egan provided a cautioned witness statement on the 11th of June, 2017. She stated,
that she decided to go home at 3:45 a.m. on the 4th June 2017, and came across the accident.
She came across Francis Carr across the road from the crashed car. He was hysterical, and he
gave her a hug, he kept saying:

'I don't know' and he also said 'J think that 's my car'. He said 'sorry Catriona' several times
and kept repeating himself.

Francis Carr was treated by a local paramedic, called Pat Shannon, who lived near the scene
of the accident, on the 4th June 2017 at 4.09 a.m. until the arrival of ambulance personnel.



                                                                                             12
                                     CARR_EXT_0017
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 43 of 80 PageID #:43



According to Pat Shannon's cautioned witness statement of the gth of June, 2017, while Pat
Shannon was treating him, Francis Carr told him on the 4th June 2017, that:

'he was driving the car and had killed all his friends'.

He told Pat Shannon, he had no insurance to drive. Pat Shannon was a Detective Garda in
Galway, until his retirement in September 2017.

Jodie Shoevlin in her cautioned witness statement of the 6th of June, 2017, was at her home in
Churchfield, Tourmakeady, County Mayo on the 4th of June, 2017, with her boyfriend
Damien Feeney. She told investigators:

'I heard revving noise from a car and about a minute later I heard a screech and then thud. I
thought it was a car crash. '

On arrival at the accident scene on the 4th of June, 2017, at about 3.40 a.m. only a couple of
hundred meters from her house. She realised the collision was serious. Neither she nor
Damien Feeney had their mobile phones with them. She ran back to her house and rang 999
from a phone in the house in Churchfield, Tourmakeady, County Mayo at 3.52 a.m.
approximately. Ambulance Control stated that they received a call at 03.52 a.m. on the 4th
June 2017, in relation to this incident.

Gardai received a call from ambulance control at 04.06 a.m. on the 4th of June, 2017,
informing them of a traffic collision, and that there was a fatality. Garda Patrick Egan, sent
Garda Tom Fleming, Garda Katie Conlan, Garda Mark Walkin and Sergeant Margaret
O'Connor to the scene at Churchfield, Tourmakeady, County Mayo.

Upon arrival at the scene of the collision on the 4th of June, 2017, Sergeant O'Connor
observed a black Lexus Altezza, IS200 registration number OOC10565, crashed at a right
angle to the road, with the passenger side of the vehicle, crushed against a farmyard block
wall. The front passenger of this vehicle, was a male, who was slumped over towards the
driver seat. It was apparent that he was deceased. There was a female passenger in the back
seat, who was unconscious.

Sergeant Margaret O'Connor enquired as to who else was in the car, and witnesses at the
scene pointed to a male who was sitting on steps on the house across the road. There were
people surrounding him, taking care of him. Sergeant 0' Connor approached him on the
morning of the 4th of June, 2017, and she observed that he was distressed, and had a wound to
his head. Sergeant Margaret O'Connor asked him his name, and he said he was Francis Carr.
When he was asked by Sergeant Margaret O'Connor was he the driver of the car, he said he
didn't know who was driving the car. Francis Carr, did not communicate any further with
Gardai after this. Francis Carr was lying on the ground and being treated by paramedics and
people at the scene.

Superintendent Joseph McKenna was contacted by Sergeant Margaret O'Connor at 04.44
a.m. on the 4th of June, 2017, and he proceeded immediately to the scene.

According to Francis Carr Senior, date of birth (14/07/1970) in a cautioned witness statement
of the gth of June, 2017, he arrived at the scene at 4.20 a.m. approximately on the 4th June



                                      CARR_EXT_0018                                         13
 Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 44 of 80 PageID #:44



2017. Francis Carr Senior informed Garda Fleming that he was the registered owner of the
vehicle OOC10565. Francis Carr Senior, stated:

'At some point on Sunday morning while sitting in the hospital it hit me that it had to be
Francis car that was in the accident and if he took the car what was he thinking. or what was
he doing? Taking it from the house. '

Francis Carr Senior, in his statement made to Detective Sergeant Gary McEntee,
acknowledged that his son Francis Carr owned the car, and that he had purchased it in
February of 2017. Francis Carr Senior stated that his son Francis Carr was unable to obtain
insurance for this black lexus vehicle IS200 registration OOC 10565, as the insurance
companies were looking for an annual premium of approximately €5000 to insure the vehicle.
Francis Carr Senior handed the log book for the Lexus to Detective Sergeant McEntee, along
with the driving licence of his son Francis Carr. He also handed over the clothes which his
son Francis Carr had been wearing at the time of the collision.

The fire brigade led by the substation officer Michael Vahey, removed the roof and side door
of the vehicle on the 4th June 2017 at 4.34 a.m. Two ambulance crews treated the female
passenger at this stage, due to the nature of her injuries. Orla O'Malley's handbag was
retrieved from the wreckage of the vehicle. From the Handbag the An Garda Siochana
established that the female passenger was called Orla O'Malley, d.o.b. (15/08/1998). There
was no other identifying paperwork in her handbag. Due to the seriousness of Orla
O'Malley's injuries, both ambulance crews travelled in one ambulance with Orla O'Malley to
Mayo University General Hospital at 05.08am. on the 4th June 2017. The second ambulance
was left at the scene. A third ambulance was dispatched from Clifden, County Galway to
treat Francis Carr Junior and transport him to Mayo University General Hospital. Witness
statements have been obtained from these first medical responders.

At 05.38 a.m. on the 4th June 2017 Dr. Frank Torres, 'Westdoc ', arrived at the scene and
pronounced the front seat passenger dead. The fire brigade then removed the passenger door
in order to gain access to the deceased. Once this was completed, it was possible to obtain
identification and confirm his identity. The deceased was Sean Thomas Halloran, d.o.b.
02/08/1996. Sean Thomas Halloran, was from Ballynoonagh, Clonbur, County Galway. The
County Coroner Mr. Pat O'Connor, Solicitor, Swinford, County Mayo gave permission on
the 4th of June, 2017 at 07.39 a.m. to remove the body of Sean Thomas Halloran from the
scene. The body of Sean Thomas Halloran was removed from the scene at 7.40 a.m. on the
4th June 2017, by Michael Kilcoyne of Kilcoyne Funeral Directors, and brought to the
mortuary at Mayo University General Hospital. The body of Sean Thomas Halloran was
subsequently identified to Sergeant O'Connor by Tom Halloran, Uncle of the deceased.. An
autopsy was performed on the 4th June 2017 at 14.00 by Dr. F Bennani at Mayo University
General Hospital on Sean Halloran. The autopsy determined that cause of death was due to:

'multiple injuries including fracture base of skull with subarachnoid haemorrhage and
multiple rib fractures sustained in road traffic accident. '

Orla O'Malley was transferred to Mayo University General Hospital on the 4th June 2017 at
05.08 a.m. where she was stabilised and placed on a life support machine. Tests were carried
                               th
out on Orla O'Malley on the 5 June 2017. Two doctors tested Orla O'Malley's stem cell
    . .
act1v1ty.  At 17.37 p.m. on the 5th June 2017, Dr. Michelle Duggan pronounced Orla
O'Malley brain stem dead. mortuary. An autopsy was carried out on her body on the 6th


                                                                                          14
                                     CARR_EXT_0019
 Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 45 of 80 PageID #:45



June 2017, at 3.30 p.m. by Dr. F. Bennani at Mayo University General Hospital which
determined that the cause of death was due to: 'extensive subdural and subarachnoid
haemorrhage with fracture base of skull sustained in a road traffic accident. '

Francis Carr was removed from the scene of the road traffic collision at 05.45 a.m. by an
ambulance crew from Clifden, County Galway, and transferred to Mayo University General
Hospital. It was not possible to obtain a blood or urine sample from him within the required
period of time to test for the level of alcohol in his system. He suffered mild abdominal
pain, a fracture to his finger, and bruising to his body. The clothes he was wearing were
seized by Detective Sergeant Gary McEntee. Francis Carr was discharged from Hospital on
     th
the 9 June 2017. Francis Carr was monitored by both the hospital social worker and the
nurse in liaison psychiatry whilst an inpatient.

The scene at Churchfield and the road on either sign of the collision was closed off and
preserved, pending a full examination of same.

Garda Sergeant Pat O'Hora, Scenes of Crime Unit, was contacted to examine the scene and
he arrived at 07.25 a.m. on the 4th June 2017. Sergeant O'Hora photographed same on the 4th
June 2017 at 7.30 a.m. Sergeant O'Hora obtained aerial photographs of the scene and the
immediate surrounding roads. The airbag from the steering wheel was seized on the 4th June
2017. A video recording of the road from the junction at Maire Luke's pub to the scene of the
traffic collision was made by Garda Hugh McHugh of the Divisional Traffic Unit on the 6th
June 2017 at 16.15 and downloaded onto CD.

Sergeant Gabriel McLaughlin, Forensic Collision Investigator, was contacted on the 4th June
2017 to examine the scene and he arrived at 07.55 a.m. Sergeant McLaughlin performed a
number of tests and carried out an examination of the vehicle on the 4th June 2017 and the ih
June 2017, which was involved in the road traffic accident. Sergeant McLoughlin noted that:
 'the off side rear tyre had cord exposed on the inner shoulder in two sections, which is an
offence contrary to Article 55(e) of the Road Traffic (Construction and Use of Vehicles)
Regulations 2003. ' Sergeant McLaughlin was unable to establish what speed the vehicle was
travelling at prior to the collision. The underskirt of the front bumper of the Lexus Alteeza
was found approximately 200 meters from the scene of the collision. Sergeant McLoughlin
found: 'the marks on the road show that the Lexus car entered the parking area outside a
private residence to a distance of 1m from the broken yellow line on the left hand side of the
road. The mark, 8.2 m long was straight, veering back towards the roadway and 0. 6m from
the broken yellow line a second mark starts. These two marks are critical speed marks and
show that the car is out of control. The marks travel on to the road and curved across the
road into the grass margin on the right hand side of the road and the near side (passenger
side) of the car collides severely into a pillar 3.8m in from broken yellow line. The car
travelled 49. 5 from the start of the mark in the parking area where it collided with the pillar. '

Sergeant Peter Hanley conducted house to house enquiries, on the 4th June 2017, throughout
the day in Churchfield Upper, Treen and Gortmore, Tourmakeady. From these enquiries a
number of witnesses were identified and interviewed.

Francis Carr was voluntarily interviewed, on the 14th June 2017, at the offices of Tom Walsh
Solicitor, Castlebar, County Mayo by Gardai in the presence of his Solicitor Tom Walsh
(Lawyer), commencing at 2:00 p.m.



                                                                                                15
                                        CARR_EXT_0020
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 46 of 80 PageID #:46



Francis Carr outlined his background and the events from the morning of the 3rd of June,
2017 to the collision on the 4th of June, 2017. Francis Carr accepted on the 14th of June,
2017, that his:

'last clear recollection is me going down to Dad to see if he wanted to go to Marguee. Dad
said not up to it' He also stated: 'Cant remember how I got to Marguee. I can hazard a guess
that the car was outside and I took it".

Regarding insurance he said:

'Didn't try to insure it. It was an investment, was planning to sell it use before the Donegal
Rally'

Regarding his memory:

 'No memory of night. Next memory is of me being anointed in hospital. Woke up. Priest was
there wondering what the hell happened '
                                                                              th
Francis Carr was arrested by Sergeant Margaret O'Connor on Tuesday 20 June 2017 at 9.30
a.m. at his home in Cappaduff Tourmakeady. He was conveyed to Castlebar Garda Station,
by Sergeant O'Connor and Sergeant Hugh O'Donnell. Francis Carr was interviewed twice in
Castlebar Garda Station by An Garda Siochana on the 20th of June, 2017. His Solicitor,
Aoife McCarrick, accompanied him during both interviews. His period of detention was
extended whilst being questioned. He told investigators that he still did not have any clear
recollection of the collision, but accepted that he was the driver of the vehicle.

Francis Carr was shown CCTV on the 3rd June 2017, on the 3rd of June, 2016 at 8.p.m. which
showed him driving into the car park of Marie Luke's licensed premises, and alighting from
the driver's side of the car. He identified himself getting out of the car, and he accepted it
was him driving the car in the CCTV. It was not possible to identify the passenger that was
with him. Witness statements were also read over to him, which outlined what had happened
on the night in question. His fingerprints, photograph and a D.N.A. sample were obtained on
the 20th June 2017, at Castlebar Garda Station.


The Office of the Director of Public Prosecutions received an investigation file on the 15th of
November, 2017 from An Garda Siochana relating to Francis Carr (date of birth 02/07/98) in
relation to an allegation of Dangerous Driving causing the death of two persons namely Sean
Halloran and Orla O'Malley together with Driving without Driving insurance and failing to
produce driving insurance.


Following a full independent consideration of the information on the file directions issued on
the 23rd of November, 2017 from the Office of the Director of Public Prosecutions to charge
Francis Carr with the following offence: On the 4th of June, 2017 at Churchfield,
Tourmakeady, County Mayo, Ireland, Dangerous Driving causing death of Thomas Halloran
and Orla O'Malley, contrary to Section 53 (1) of the Road Traffic Act 1961, as amended. The
Directions of the 23rd of November also directed a number of summary Road Traffic charges
as against Francis Carr. However those charges are not part of this request as the respective
penalties are for less than a year imprisonment.


                                                                                             16
                                     CARR_EXT_0021
 Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 47 of 80 PageID #:47




(c) The legal description of the offences and statements of the relevant laws
    and maximum penalties therefor, texts of the law and a statement of the
    relevant Law.


Dangerous driving (causing death or serious bodily harm)

Dangerous driving causing death or serious bodily harm is an offence created by
Statute under Irish law. Section 53 (1) of the Road Traffic Act 1961, as
amended, provides as follows:

53. Dangerous driving

( 1) A person shall not drive a vehicle in a public place in a manner (including
speed) which having regard to all the circumstances of the case (including the
condition of the vehicle, the nature, condition and use of the place and the
amount of traffic which then actually is or might reasonably be expected then to
be in it) is or is likely to be dangerous to the public.

(2) A person who contravenes subsection (1) commits an offence and-

(a) in case the contravention causes death or serious bodily harm to another
person, he or she is liable on conviction on indictment to imprisonment for a
term not exceeding 10 years or to a fine not exceeding €20,000 or to both, and

(b) in any other case, he or she is liable on summary conviction to a class A fine
or to imprisonment for a term not exceeding 6 months or to both.

(3) In a prosecution for an offence under this section or section 52, it is not a
defence to show that the speed at which the accused person was driving was not
in excess of a speed limit applying in relation to the vehicle or the road,
whichever is the lower, under Part 2 of the Road Traffic Act 2004.

(4) Where, when a person is tried on indictment or summarily for an offence
under this section, the jury, or, in the case of a summary trial, the District Court,
is of the opinion that he or she had not committed an offence under this section
but had committed an offence under section 52, the jury or court may find him
or her guilty of an offence under section 52, and he or she may be sentenced
accordingly.




                                  CARR_EXT_0022
                                                                                   17
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 48 of 80 PageID #:48



( 5) Where a member of the Garda Siochana is of opinion that a person has
committed an offence under this section, he or she may arrest the person
without warrant.

Section 3 of the Road Traffic Act defines the following words as follows:

"Driving" includes "managing" or "controlling".

A "mechanically propelled vehicle" is a vehicle adapted or intended for
propulsion by mechanical (including electrical or partly electrical) means.

"public place" as (a) any public road and (b) any street, road or other place to
which the public have access with vehicles whether as of right or by permission
and whether subject to or free of charge.

Irish case law has held that to establish a charge of dangerous driving causing
death or serious bodily harm the prosecution must be able to prove that the
defendant was driving in a manner that was dangerous to the public.

The leading case in Ireland on what constitutes dangerous driving is the Circuit
court case of The People (Attorney General) v Quinlan (1962). There the court
held that the offence would be established if the defendant was driving "in a
manner which a reasonably prudent man, having regard to all the circumstances,
would clearly recognise as involving a direct and serious risk of harm to the
public".

This statement of the law was subsequently endorsed by the Court of Criminal
Appeal in The People (DPP) v Connaughton (2001 ). Thus the test for dangerous
driving is objective in that it is not necessary to prove that the defendant
appreciated the risk that his driving was causing.

For a charge of dangerous driving causing death or serious bodily harm it is
necessary for the prosecution to prove that the death or serious bodily harm was
in fact caused by the defendant's dangerous driving. The prosecution need not
prove that the defendant's dangerous driving was the sole cause of the death or
serious bodily harm as long as the driving was more than a minimal cause, the
prosecution has discharged its burden.

'Serious bodily harm' is a question of fact to be decided in light of the medical
and other evidence in each case.

Please see the text of law as attached.



                                                                                  18
                                 CARR_EXT_0023
               Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 49 of 80 PageID #:49




     [1961.]              Road, Traffic Act, 1961.                  [No. 24.]                 757




                              Number 24 of 1961.
..
                       ROAD TRAFFIC ACT, 1961.*




     AN .ACT TO :MAKE PROVISION IN RELATION TO
       MECHANICALLY      PROPELLED      AND    OTHER
       VEIDCLES, THE REGULATION AND CONTROL OF
       RO.AD TRAFFIC AND THE USE OF MECHANIC.ALLY
       PROPELLED VEHICLES FOR THE CARRIAGE OF
       PASSENGERS, TO MAKE PROVISION FOR COM-
       PULSORY     INSURANCE   \AGAINST   LIABILITIES
       ARISING FROM THE USE OF MECHANIC.ALLY PRO-
       PELLED VEHICLES, TO REPEAL THE ROAD TRAFFIC
       ACT, 1933, AND CERTAIN OTHER ENACTMENTS, TO
       .AUTHORISE CERTAIN CHARGES .AND TO MAKE
       PROVISION FOR OTHER MATTERS CONNECTED
       WITH TIIE MATTERS AFORESAID. [29th July, 1961.]

       BE IT ENACTED BY THE OIREACHTAS AS FOLLOWS:-



                                     PART I.

                          PRELIMINARY AND GENERAL.


       1.-This Act may be cited as the Road Traffic Act, 1961.                  Short tit'e



        2.-This Act shall come into operation on such day or days as Commencerrent
     may be fixed therefor by any order or orders of the lfinister,
     either generally or with reference to any particular purpose or
     provision and different days may be so fixed for different purposes
     and different provisions of this Act.

      •The official translo.tion of this Act is printed opposite.




                                                           CARR_EXT_0024
                      Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 50 of 80 PageID #:50




) 961.]              Road Traffic Act, 1961.               [No. 24.]                        875

while he is under the influence of intoxicating liquor or a drug to
   eh an extent as to be incapable of having proper control of the
i-ehicle or cycle.

     (2) A person who contravenes subsection (1) of this section shall
~     guilty of an offence and- shall be liable on summary conviction,
:._ th-e case of a first offence, to a fine not exceeding twenty pounds
   r, at the discretion of the court, to imprisonment for any term
     t exceeding one month or to both such fine and such imprison-
=:ent and, in the case of a second or any subsequent offence, to a
::::ne not exceeding fifty pounds or, at the discretion of the court,
:.o imprisonment for any term not exceeding three months or to
ooth such fine and such imprisonment.

   (3) A person liable to be charged with an offence under this
section shall not, by reference to the same occurrence, be liable to
>e charged under section 12 of the Licensing Act, 1872, with the          1872   c.   94_
 -ence of being drunk while in charge, on a highway or other
 > blie place, of a carriage.

  (4) Where a member of the Garda Siochana is of opinion that
. per~on is committing or has committed an offence under this
eetion, he may arrest the person without warrant.


  52.-(1) A person shall not drive a vehicle in a public place            careless driving.
 ithout due care and attention, or without reasonable considera-
 on for other persons using the place.

     (2) A person who contravenes subsection (1) of this section shall
 !    guilty of an offence.


  53.-(1) A person shall not drive a vehicle in a public place at         Dangerou$
 :peed or in a manner which, having regard to all the circumstances       driving
   the case (including the nature, condition and use of the place
  d the amount of traffic which then actually is or might reason-
  ly be' expected then to be therein) is dangerous to the public.

    ~2)   A person who contravenes subsection (1) of this section
     Ill be guilty of an offence and-
      (a) in ease the contravention causes death or serious bodily
             harm to another person, he shall be liable on conviction
             on indictment to penal servitude for any term not
             exceeding five years or, at the discretion of the court,
             to a fin(:; uot exceeding five hundred pounds or to both
             ~ch penal servitud~ ~d such fine? and




                                                              CARR_EXT_0025
            Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 51 of 80 PageID #:51




[i96i.j             Road Traffic Act, 1961.                  [No. 24.j                   877

    (b) in any other case, he shall be liable on suminary conviction
           to a fine not exceeding one hundred pounds or, at the
           discretion of the court, to imprisonment for any term
           not exceeding six months or to both such fine and such
           imprisonment.

   (3) In a prosecution for an offence under this section, it shall
not be a defence to prove that the speed at which the accused
person was driving was not in excess of an ordinary, built-up area
or special speed limit applying in relation to the vehicle.


   (4) Where, when a person is tried on indictment or summarily
for an offence under this section, the jury, or, in the case of a
summary trial, the District Court, is of opinion that he was
not guilty of an offence under this section but was guilty of an
offence under section 52 of this .A.ct, the jury or court may find
him guilty of an offence under section 52 of this Act and he may
be sentenced accordingly.

  (5-) A person liable to be charged with an offence under this
section shall not, by reference to the same occurrence, be liable to
be charged with an offence under section 35 of the Offences against
the Person Act, 1861.                                                         1861, c. 100.

   (6) Where a member of the Garda Sfochana is of opinion that
a person has committed an offence under this section and that the
contravention has caused death or serious bodily harm to another
person, he may arrest the first-mentioned person without warrant.


  54.-(1) A persoil. _J..b.Q_.. drjy~ a mechanically propelled Driving of
vehicle in a public ·place while there is a defect affecting the vehicle ~:f'!~~~:s1Y
which he knows of or could have discovered by the exercise of vehicle.
ordinary care and which is such that the vehicle is, when in motion,
a danger to the public shall be guilty of an offence.
    (2) Where a mechanically propelled vehicle is driven in a
 public place while there is a defect affecting the vehicle which the
 owner thereof knows of or could have discovered by the exercise of
 ordinary care and which is such that the vehicle is, when in
 motion, a danger ·to ·the" public; -such-owner shall· be guilty of an
 offence.     '                  c·
                               s , ·. L i
   (3) Where '.a persdiiHS' cha't-g~d -With';ah offence \mder subsection
 (2) of this section,i).t~ shall be a goqd defence to the r.harge for him
 to show that the · 'veliicle · :Was beirig driv~n· on ; the occasion in
 question by a*1other perso:q., ;\lld'.th.at such driving was unauthorised.
               j             ~    •   _..   _J   r     :
                                                       i




                                                       CARR_EXT_0026
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 52 of 80 PageID #:52




                                                     Library
                                                 Office of the OPP
                                               CERTIFIED TRUE COPY
                                                    04 DEC 2018

                                                    ({,~



                               CARR_EXT_0027
 Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 53 of 80 PageID #:53




Part 3: Material required pursuant to Article VIII, Paragraph 4 of the
Treaty on Extradition between Ireland and the United States of America.


(a) By the original or an authenticated copy of the warrant of arrest, or
    equivalent order, issued by a competent authority of the Requesting State;

(b) By the original or an authenticated copy of the complaint, information or
    indictment; and

(c) In the case of a request from Ireland by a statement of facts, by way of
    affidavit or statutory declaration, setting forth reasonable grounds for
    believing that an offense has been committed and that the person sought
    committed it.




                                                                                 19
                                CARR_EXT_0028
 Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 54 of 80 PageID #:54




(a) The original or authenticated copy of the warrant of arrest, issued by a
    competent authority of the Requesting State


Please see warrant to arrest as attached.




                                                                               20
                                  CARR_EXT_0029
        Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 55 of 80 PageID #:55
! EMD OFF!


                         AN CHUIRT DUICHE                                    THE DISTRICT COURT


                                                               No.

                                                       R oad Traffic Act 1961
                                                       Section Section 53 (1)

                                                      WARRANT TO ARREST


                                                                                                Warrant Pulse ID. 1435747
      District Court Area of Castlebar                                                          District No. 3

      Prosecutor: Sgt Mary M. O'Connor
      Accused: Francis Carr.
      WHEREAS a complaint has been made on oath and in writing that you the said accused did
      On the 04/06/2017 at Churchfield Tourmakeady Mayo a public place in said district
      of Castlebar, did drive a vehicle, registered number 00 C I 0565 in a manner
      (including speed) which having regard to all the circumstances of the case (including the
      condition of the vehicle, the nature, condition and use of such place and the amount of
      traffic which then actually was or might reasonably be expected then to be therein) was
      dangerous to the public, thereby causing the death of another person, namely Sean
      Halloran and Orla O'Malley
      Contrary to Section 53( l) of the Road Traffic Act, l 961 as substituted by section 4 of
      the Road Traffic (No. 2) Act 2011).
      THIS IS TO COMMAND YOU to whom this warrant is addressed to arrest the said Francis Carr
      ofCappaduffTourmakeady Claremorris Mayo and to bring him without any delay before me
      or another Judge to be dealt with according to law.




                         µ,__            /"   ~
        Dated this J~    ....... day of ..J~:::?:-0.~~~ ..J.f


        To the Superintendent of the Garda Siochana
        At

                                                                We hereby· certity that the within copy has .b~en
                                                                compama with and is a true copy of the ongmal.

                                                                     Dat~d th~ -~J-~.' ••.        djlY   otf.~~-v~;}f
                                                                       S1gneo ...... ........   .;±:c::-... . . .....~
             I certify that
                        of                                                 OISTRIC-1 COURT CLERK
             Signed: L..J~~""""'.""lf-::'--f.-;t'"­              DISTRICT COURT OFr::ICE. BAL.UNA. CO. MAYO
                Oate : .:.A_:..::+~~-"""-'
                Gard



                                                        CARR_EXT_0030
 Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 56 of 80 PageID #:56




(b) The original or an authenticated copy of the complaint, information or
    indictment


Please see the attached sworn information.




                                                                               21
                                CARR_EXT_0031
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 57 of 80 PageID #:57




                                        COURTS SERVICE
                                       An tSeirbhis Chuirteanna



   Re: Information regarding Francis Carr



   An information to obtain arrest warrants with regard to Francis Carr was sworn by
   Sgt. Margaret O'Connor, Castlebar Garda Station on the 14th February 2018 before
   Judge Fiona Lydon at Belmullet District Court.

   The original warrants remains in the custody and control of Sgt. Margaret O'Connor,
   Castlebar Garda Station




   ;;
    L     c   ~-(_..,~1
   Ann Cawley        7
   District Court Clerk
   26th February 2018


                                                          2. ti FEB 1018




                                                                              Signed:_f;~~~?t~~
                                                                                 Oate:_;A-~:::.L-:....-:~-
                                                                                 Garda




                            DI ST R.l CT COURT 0 FF ICE. The Courthouse. Ballina. Co. Mayo.
                       01 FJG NA CU I RTE DU ICHE . Teach na Culrte. Beal an Atha , Co. Mhalgh Eo.
       Te lephone/Tefleaf6n: 096 72940 Fax/Facsulmhir: 096 72944 Webslte/Uithrein Greasiin: http://www.courts.ie
                                                CARR_EXT_0032
                                                                               · ··:.···                                              ....... :···.'·
                                                               .... i.:
                Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20         ····.":::···.·
                                                                        Page       58 of.....80
                                                                                              ···
                                                                                                  PageID ......#:58
                                                                                                                ·····. :·: ···
                                                                                                                          . ··.'




                                 AN CHUIRT DUI CHE.                                        THE DISTRICT COURT
                                                                                              We hereby certify that t . . .          .
                                                                                             ccrnpat'ed With and . . .he ~vtthm copy has been
                                                                                                              · is.a true cop·· 0 f ·    . ·
                                                                                                                    "'     ·   Y the original.
                                                                                               Dat~d the •.• ~~tb..... . .      "
                                                                         No.                    Signed.~·-·-- ·        day ~f .£.§.h\. 20.LE
                                                                                                       .      ----·-     ~          ei~.
                                                               Roa·~ Trnfnc. Act 196.1          Of. .  . --.-- -~ ---.·----- ·-- ~
                                                               S~ction .Sec(1qn 53 (l)OJSTAfCT C .~TRIC(CO()RT CLERK
                                                                                                    . OURT OFFICE, BALU .       . .
                                                 INFORMATION FOR ARRESJ;'WA.RRANT                                ·     NA, CO. MAYO



                                            12~\ML.L\ \e..v                                           Warrant Pulse J.O. ·t435747

                 Di'"'c'"""" "'"· orc?Z                                                               District.No, 3


                 Prosecutor Garda'Mary: M. O'Connor
                 Accused Francis Carr.
                 THE rNF'ORMATION of Sergeant Mary M 0                Connor of C~tlebar:, who says on oath:-
                 I anr a member of the Garda.Siochana of'Castlebar Garda Station.
                 On the 4th J~~e· :ZO:l 7 ~t ·04.oGam approximately a report' was rece.ived at Castlebar G,arc\a
                 S~tion .o f a serious tr~ffic collision involving motor vehiCJe .00 C 10.565 at,ChurchfieHf,
                 To.unnakeady; Cq.Mayo,, a publif:place·: Upon arrival at the scene I obserV.ed a man in the.
                 front passe·nget s.eat. lt.w~ .appan;nt he was.deceased. His nar:pe was ·Sean Halloran.
                 There· was·a female in the back passenger seat who was sedousiy injured. Her; name.was
                 Orla O'Malley. She was 'sµbseqilently pronot1nceci dead ·011 the 5th June 2017as a .result of
                 inj~ri'es received 'in the traffic collision. There was a man be\ng treated across tile
                 road. from the ,collisio1,1 by a paramedic. His name was :Francis Carr from Cappaduff;,
                 Tourmak.eady, {~o Mayo. Ari eye witness .at the scene, Damien.Fe\;\oey, state.d tha(he was the
                                                                                                    or
                 frrst'perscin at the s~eii,e arid foi:d removed 'Frabcis Carr from the dd v~ks seal the
                 v~hlcle. A locai man who.w8$.an.advanced.paramedic:tieated Francis Carr at.the s.cene.
                 In his ~~teme11.tJ1e. sta,ted' th~t Francis Cardo Id him that .he was driving the car and baq
                 killed Ms frie.nd~. Francis Carr was sµh.sequently .rem:oved from tlie s'ceri.e .Ofthetraffi<f
                 collision by an ambula!lce ¢rew from Glifcfen. ·He was .interviewed voluntarily on the 14th
                 June 2017 by me but he alleged he had no recollectitm of the traffic collision. Francis
                 Carr was arrested on the 20th June2017 by me and questioned in r~lation to this matter..
                 Witness statements placing Francis Ca>r driving his vehicle, and CCTV showing him
                 alightil,lg from the.ddver'sside of the car,.wei:e. plitto Francis Carr.during int~rview
                 and.b!'l acknowledged tpat he was driving-rnotor vehicle 00 CJ OS6S on the.4th .j).lqe2017.
                 F.ranci(Cafr admitted that he did not have a valid insurance policy for the c;;tr. A file
                 Was prepared and submitted to the office of the Director of Piiblic F'r-Oseclition.                 .
                  Direcfiorts wer:e. received on the 28th Nov.e mber 20 l 7.to charge Francis Carr with Sectio.n ?.3
                 {I) (a:s amen4ed bS:' Section5l.o(the R~ad Traffic-Act 1968) and (2)(a) asJi.rh.etide~ by
                  Sectfon 49( 1) cif the, Road Tn~ffic Act 1994 and ,S~c;fion 23 of the Road Traffic Act 2002)
                 ofthe Road.Traffi·c · Ac~ l9Gl..                                .                               ·
                  I therefore. apply for the issue of a warrant .of arre~t of the accused Francis Cp.rr of
                 Cappadtiff'Tourmakeady Claremoi:ris.Ma)'o. .                         ·         ·      .




                                                                                                Signed: ~{M~;;2';Fo~FIJ
                                                                                                   oate: d~£..l.J.:L.'-:---:::-:
                                                                                                  Gard a




                                                                 CARR_EXT_0033
--------·----... .. ........ .
 Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 59 of 80 PageID #:59



(c) In the case of a request from Ireland by a statement of facts, by way of
    affidavit or statutory declaration, setting forth reasonable grounds for
    believing that an offence has been committed and that the person
    sought committed it.


Please see the attached Affidavit setting forth reasonable grounds for believing
that offences have been committed and that the person sought committed them.




                                                                               22
                                 CARR_EXT_0034
     Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 60 of 80 PageID #:60



AFFIDAVIT IN ACCORDANCE WITH ARTICLE VIII (4) (c) OF THE TREATY ON
EXTRADITION BETWEEN IRELAND AND THE UNITED STATES OF AMERICA

I Tom Conlon of Infirmary Road, Dublin 7, Ireland aged eighteen years and upwards make
oath and say as follows:

1. I am a Senior Prosecution Solicitor in the Office of the Director of Public Prosecutions in
   Ireland. The Director of Public Prosecutions enforces the criminal law in the Irish Courts
   on behalf of the People of Ireland.

2. As a professional officer appointed pursuant to the Prosecution of Offences Act 1974, I
   am authorised by the Director of Public Prosecutions to act on her behalf in relation to
   criminal cases. This Affidavit is made based on my capacity as outlined and based on my
   review of the investigative files.

3. I am the affiant for the "Affidavit in Accordance with Article VIII (4) (c) of The Treaty
   on Extradition between Ireland and the United States of America" submitted as part of the
   Extradition Package from Ireland.

4. I say and believe that the Office of the Director of Public Prosecutions received an
   investigation file on the 15th of November, 2017 from An Garda Siochana who are the
   Police Service in Ireland relating to Francis Carr (date of birth 02/07/98) in relation to an
   allegation of Dangerous Driving causing the death of two persons, namely Sean Halloran
   and Orla O'Malley, together with Driving without Driving insurance, and failing to
   produce driving insurance.

5. The file forwarded contained witness statements together with various documents and
   information pertinent to the investigation including a voluntary interview on the 14th of
   June, 2017 with An Garda Siochana and exhibits (for the purposes of investigating the
   offences alleged).

6. Following a full independent consideration of the information on the file directions issued
   on the 23rd of November, 2017 from the Office of the Director of Public Prosecutions to
   charge Francis Carr with the following offence: Dangerous Driving causing death or
   serious bodily harm, contrary to Section 53 (1) of the Road Traffic Act 1961, as amended.

7. I say and believe that based on the facts on file averred to in this Affidavit that there are
   reasonable grounds for believing that the charge as directed was committed by Francis
   Carr, and that there is sufficient evidence for Francis Carr to stand trial on the charge as
   directed.

8. An Garda Siochana have confirmed that the required prosecution witnesses are still
   available and are prepared to give evidence in any such prosecution.

9.     I say and believe that it will be necessary for the purposes of prosecuting Francis Carr
       with the charges as directed to seek his extradition. It is believed that he is presently
       residing in the United States of America.




                                          CARR_EXT_0035
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 61 of 80 PageID #:61



10. All representations made in the Statement of Pertinent Facts previously submitted as Part
    2(b) of the Francis Carr Extradition Package are based on information that I know
    directly, through others, and from the files and information that I have reviewed.

11. The facts I representations as set out in the Statement of Pertinent Facts submitted as Part
    2(b) of the Francis Carr Extradition package, were obtained from the comprehensive file
    presented by the investigative team of An Garda Siochana to the Office of the Director of
    Public Prosecutions. This file contained a large number of statements and documents
    taken pursuant to the investigation of the alleged offence, the subject matter of the
    Extradition Request.

12. All representations in the Francis Carr Extradition package namely as contained under
    Part 1 (a). (b) (c) and Part 2 (a). (b). (c) in addition to Part 3 (a). (b) (c). are based on
    information that I know directly, through others, and from the files and information that I
    have reviewed. All attachments to the Francis Carr Extradition package were either
    produced or received directly by me in the performance of my duties.

13 . All representations made in this Affidavit are based on information that I know directly,
     through others and from the files I information that I have reviewed.

14. On the 14th of February, 2018 Sergeant Mary M O'Connor acting in accordance with
    directions issued by the Office of the Director of Public Prosecutions obtained a domestic
    warrant for the arrest of Francis Carr from the presiding Judge at Castlebar District Court
    District No. 3 in respect of the offence I charge as stipulated in the Extradition Request to
    the U.S authorities (the subject matter of the Extradition Request submitted by the Irish
    authorities).

                                                                   ~
                                                      Sworn th~ day of January 2019
                                                      by the said Tom Conlon at the Criminal
                                                      Courts of Justice, Parkgate Street, Dublin
                                                      8 in the County of the City of Dublin
                                                      before me a Commissioner for
                                                      Oaths/Practising Solicitor
                                                      and I know the Deponent.


Deponent                                      Commissioner for Oaths I Practising Solicitor




                                      CARR_EXT_0036
 Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 62 of 80 PageID #:62




AFFIDAVIT IN ACCORDANCE WITH ARTICLE VIII (4) (C) OF THE TREATY ON
EXTRADITION BETWEEN IRELAND AND THE UNITED STATES OF AMERICA

I Tom Conlon of Infirmary Road, Dublin 7, Ireland, aged eighteen years and upwards make
oath and say as follows:

   1. I am a Senior Prosecution Solicitor in the Office of the Director of Public Prosecutions
      in Ireland. The Director of Public Prosecutions enforces the criminal law in the Irish
      Courts on behalf of the People of Ireland. As a professional officer appointed pursuant
      to the Prosecution of Offences Act 1974, I am authorised by the Director of Public
      Prosecutions to act on her behalf in relation to criminal cases.

   2. I make this Affidavit further to the Original Affidavit and in order to supplement the
      Government of Ireland's request for the extradition of Francis Carr.

   3. I say and believe that based on my review of the investigatory file which includes an
      Irish Driving licence with a photograph of Francis Carr with a date of birth of 2nct of
      July, 1998, Exhibit 'TC 1'. I further say and believe that the person depicted in the Irish
      Driving licence as Francis Carr is the requested person in the extradition package, and
      after speaking with Sergeant Margaret O' Connor, it is the same person described as
      Francis Carr in the Statement of Facts included in the extradition package.

           ( .t-·
Sworn the ~ day of December 2018                                     f-
                                              . !... -V1 1/1<..(, 0110,IA...
by the said Tom Conlon at the {yi.iV-. . . .~
                                          Wi}\)1f/ ) in the County of the City of Dublin
before me a Commissioner for Oaths/Practising Solicitor
and I know the Deponent.


Deponent


Commissioner for Oath I Practising Solicitor




                                      CARR_EXT_0037
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 63 of 80 PageID #:63




                               CARR_EXT_0038
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 64 of 80 PageID #:64




                                                                              Ex 1




                "-   t~ ('."t:l        6 il
               1.ss.~l._ ~       ~Q~ ecs.                  1certify that thisAO;·,_..,.
                                                             ·       of
                                                           Signed : -5~1;%~::=:9.l-­
                                                              Oate : _/..~~~~~-
                                                              Gard
                               CARR_EXT_0039
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 65 of 80 PageID #:65



Treaty on Extradition between Ireland and the United States of America
             done at Washington on the 13th of July 1983.



Request by Ireland for the Extradition from the United States of America.




                                                                              23
                               CARR_EXT_0040
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 66 of 80 PageID #:66




                      Number 25 of 2010




             ROAD TRAFFIC ACT 2010




                               CARR_EXT_0041
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 67 of 80 PageID #:67

              [2010.]            Road Traffic Act 2010.                   [No. 25.]              Pr.7 S.66

                                    previous offence or, in the case of more than
                                    one such offence, the last such offence.

                              (b) Where a person is convicted of an offence under
                                  section 52 tried summarily or under section 56,
                                  the court may, in the case of a first offence
                                  under the section concerned, where it is satis-
                                  fied that a special reason (which it shall specify
                                  when making its order) has been proved by the
                                  convicted person to exist in his or her part-
                                  icular case to justify such a course-

                                    (i) decline to make a consequential disqualifi-
                                         cation order, or

                                   (ii) specify a period of disqualification in the
                                         consequential disqualification order of less
                                         than 1 year.".

               (2) This section stands repealed upon the commencement of
             section 65(1).


                67.-(1) Section 29 (inserted by section 7 of the Act of 2006) of        Amendment of
             the Principal Act is amended by substituting for subsection (4) the        section 29 of
             following:                                                                 Principal Act -
                                                                                        removal of
                                                                                        disqualification and
                  "(4) Where a court considers it to be appropriate the court           repeal.
                 may-

                        (a) confirm the period specified in the order of disqualifi-
                             cation, or

                        ( b) order the removal of the disqualification from a speci-
                              fied date that is such that the disqualification will
                              have effect for a least two-thirds of the period speci-
                              fied in the order of disqualification, or a period of 2
                              years, whichever is the greater.".

               (2) Section 19 of the Act of 1968 is repealed.


               68.-Section 9 of the Act of 2002 is amended:                             Amendment of
                                                                                        section 9 of Act of
                                                                                        2002-
                  (a) in subsection (9), by inserting "or after the date on which       disqualification
                       the Convention has become applicable between the State           under European
                       and another Member State, by declaration under Article           Convention on
                       15.4 of the Convention, by a person normally resident in         driving
                       that other Member State," after "("State of residence"),         disqualifications.


                  (b) in subsection (12)(a), by-

                        (i) in the definition of "the Convention" by substituting
                             "Luxembourg" for "Brussels", and

                        (ii) inserting after the definition of "specified offence"
                              the following:

                            " 'state of residence' means the state of residence of
                            a person who has committed a specified offence and
                            to whom this subsection applies.",

                        and

                                               73
                                     CARR_EXT_0042
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 68 of 80 PageID #:68

              [2010.]            Road Traffic Act 2010.                   [No. 25.]              Pr.7 S.66


                                    previous offence or, in the case of more than
                                    one such offence, the last such offence.

                              (b) Where a person is convicted of an offence under
                                  section 52 tried summarily or under section 56,
                                  the court may, in the case of a first offence
                                  under the section concerned, where it is satis-
                                  fied that a special reason (which it shall specify
                                  when making its order) has been proved by the
                                  convicted person to exist in his or her part-
                                  icular case to justify such a course-

                                    (i) decline to make a consequential disqualifi-
                                         cation order, or

                                   (ii) specify a period of disqualification in the
                                         consequential disqualification order of less
                                         than 1 year.".

               (2) This section stands repealed upon the commencement of
             section 65(1).


                67.-(1) Section 29 (inserted by section 7 of the Act of 2006) of Amendment of
             the Principal Act is amended by substituting for subsection (4) the se~ti~n 29 of
             following:                                                          PnnCipal Act -
                                                                                        removal of
                                                                                        disqualification and
                  "(4) Where a court considers it to be appropriate the court           repeal.
                 may-

                        (a) confirm the period specified in the order of disqualifi-
                             cation, or

                        ( b) order the removal of the disqualification from a speci-
                              fied date that is such that the disqualification will
                              have effect for a least two-thirds of the period speci-
                              fied in the order of disqualification, or a period of 2
                              years, whichever is the greater.".

               (2) Section 19 of the Act of 1968 is repealed.


               68.-Section 9 of the Act of 2002 is amended:                             Amendment of
                                                                                        section 9 of Act of
                                                                                        2002-
                  (a) in subsection (9), by inserting "or after the date on which       disqualifica ti on
                       the Convention has become applicable between the State           under European
                       and another Member State, by declaration under Article           Convention on
                       15.4 of the Convention, by a person normally resident in         driving
                       that other Member State," after "("State of residence"),         disqualifications.


                  (b) in subsection (12)(a), by-

                        (i) in the definition of "the Convention" by substituting
                             "Luxembourg" for "Brussels", and

                        (ii) inserting after the definition of "specified offence"
                              the following:

                            " 'state of residence' means the state of residence of
                            a person who has committed a specified offence and
                            to whom this subsection applies.",

                        and

                                               73

                                     CARR_EXT_0043
      Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 69 of 80 PageID #:69

Pr.7 S.68            [No. 25.]                 Road Traffic Act 2010.                 [2010.]

                           (c) in the Second Schedule, in the title, by substituting
                                "Luxembourg" for "Brussels".


                                                      PART8

                                             CERTAIN DRIVING OFFENCES
                                                                                                 "'   .


Inconsiderate,         69.-The following sections are substituted for sections 51A, 52
careless and         (inserted by sections 49 and 50, respectively, of the Act of 1968), 53
dangerous driving,
etc.
                     (as amended by section 51 of the Act of 1968, section 49(1)(b) of the
                     Act of 1994 and section 13 of the Act of 2004), 54 (as amended by
                     section 6 of the Act of 1968) and 55 (as amended by section 52 of
                     the Act of 1968) of the Principal Act:

                         "Driving           51A.-(1) A person shall not drive a vehicle in
                         without
                         reasonable       a public place without reasonable consideration
                         consideration.   for other persons using the place.

                                            (2) A person who contravenes subsection (1)
                                          commits an offence.

                         Careless           52.-(1) A person shall not drive a vehicle in a
                         driving.         public place without due care and attention.

                                            (2) A person who contravenes subsection (1)
                                          commits an offence and-

                                                (a) in case the contravention causes death
                                                     or serious bodily harm to another per-
                                                     son, he or she is liable on conviction
                                                     on indictment to imprisonment for a
                                                     term not exceeding 2 years or to a fine
                                                     not exceeding €10,000 or to both, and

                                                (b) in any other case, he or she is liable on
                                                     summary conviction to a fine not
                                                     exceeding €5,000.

                                            (3) Where a member of the Garda Siochana is
                                          of opinion that a person has committed an offence
                                          under this section and that the contravention has
                                          caused death or serious bodily harm to another
                                          person, he or she may arrest the first-mentioned
                                          person without warrant.

                         Dangerous           53.-(1) A person shall not drive a vehicle in a
                         driving.         public place in a manner (including speed) which
                                          having regard to all the circumstances of the case
                                          (including the condition of the vehicle, the nature,
                                          condition and use of the place and the amount of
                                          traffic which then actually is or might reasonably
                                          be expected then to be in it) is or is likely to be
                                          dangerous to the public.

                                            (2) A person who contravenes subsection (1)
                                          commits an offence and-

                                                (a) in case the contravention causes death
                                                     or .serious bodily harm to another per-
                                                     son, he or she is liable on conviction

                                                         74
                                                    CARR_EXT_0044
    Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 70 of 80 PageID #:70

                  [2010.]           Road Traffic Act 2010.                     [No. 25.]     Pr.8 S.69


                                                 on indictment to imprisonment for a
                                                 term not exceeding 10 years or to a
                                                 fine not exceeding €20,000 or to both,
                                                 and

                                            (b) in any other case, he or she is liable on
                                                 summary conviction to a fine not
                                                 exceeding €5,000 or to imprisonment
                                                 for a term not exceeding 6 months or
                                                 to both.

                                       (3) In a prosecution for an offence under this
                                    section or section 52, it is not a defence to show
                                    that the speed at which the accused person was
                                    driving was not in excess of a speed limit applying
                                    in relation to the vehicle or the road, whichever is
                                    the lower, under Part 2 of the Road Traffic Act
                                    2004.

                                       (4) Where, when a person is tried on indict-
                                    ment or summarily for an offence under this
                                    section, the jury, or, in the case of a summary trial,
                                    the District Court, is of the opinion that he or she
                                    had not committed an offence under this section
                                    but had committed an offence under section 52,
                                    the jury or court may find him or her guilty of an
                                    offence under section 52, and he or she may be
                                    sentenced accordingly.

                                       (5) Where a member of the Garda Siochana is
                                    of opinion that a person has committed an offence
                                    under this section, he or she may arrest the person
                                    without warrant.

                      Driving of      54.-(1) Where a mechanically propelled
                      dangerously
                      defective
                                    vehicle is driven in a public place while there is a
                      vehicle.      defect affecting the vehicle which the person driv-
                                    ing the vehicle and, where the person driving the
                                    vehicle is not the owner, the owner of it, knows of
                                    or could have discovered by the exercise of ordi-
                                    nary care and which is such that the vehicle is,
                                    when in motion, a danger to the public, such per-
                                    son and such owner each commits an offence.

                                      (2) Where a person is charged with an offence
                                    under this section, it is a defence to the charge for
                                    him or her to show that the vehicle was being
                                    driven on the occasion in question by another per-
                                    son and that such driving was unauthorised.
:
                                       (3) A person who commits an offence under
                                    this section is liable on summary conviction to a
                                    fine not exceeding €5,000 or to imprisonment for
                                    a term not exceeding 3 months or to both.

                                       (4) In a prosecution for an offence under this
                                    subsection it is a defence if the defendant shows
                                    that on the occasion in question he or she was the
                                    employee of the owner and was using the vehicle
                                    in obedience to the express orders of the owner.

                                                    75
                                        CARR_EXT_0045
        Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 71 of 80 PageID #:71

 Pr.8 S.69          [No. 25.]                Road Traffic A ct 2010.                 [2010.]


                       Parking           55.-(1) A person shall not park a vehicle in a
                       vehicle in      public place if, when so parked, the vehicle would
                       dangerous       be likely to cause danger to other persons using
                       position.
                                       that place.

                                         (2) A person who contravenes subsection (1)
                                       commits an offence and is liable on summary
                                       conviction-

                                              (a ) in the case of-

                                                   (i) a first offence, where any part of
                                                        the period of the contravention
                                                        was a period within lighting-up
                                                        hours (as declared by regulations
                                                        under section 11) during which the
                                                        vehicle did not fulfil the require-
                                                        ments imposed by law with
                                                        respect to lighting and reflectors,
                                                        or

                                                  (ii) a      second   or   any   subsequent
                                                           offence,

                                       to a fine not exceeding €3,000 or to imprisonment
                                       for a term not exceeding one month or to both,
                                       and

                                             (b) in any other case, to a fine not
                                                  exceeding €2,000.

                                         (3) Where a member of the Garda Siocbana is
                                       of opinion that a person is committing or has com-
                                       mitted an offence under this section, he or she may
                                       arrest the person without warrant.".


Repeals - Part 8.    70.-The following are repealed:

                        (a) section 35 of the Offences against the Person Act 1861,

                        (b) sections 49 to 52 of the Act of 1968,

                        (c) section 13 of the Act of 2004, and

                        (d) the matter at reference numbers 11 to 16 in Part 1 of the
                             Table to section 18 of the Act of 2006.


                                                   PART9

                                               MISCELLANEOUS


Definitions -       71.-Section 3(1) of the Principal Act is amended by-
Principal Act.
                        (a) substituting for the definition of "the Minister" the
                                following:

                            " 'Minister' means Minister for Transport;",

                                and

                                                      76
                                                  CARR_EXT_0046
            Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 72 of 80 PageID #:72




                              BAILE A11iA CLlATH
                     ARNA FHOILSnJ AG OIFIG AN tSOl.ATHAIR
                               Le ccannach dfreach 6n
                     OIFIG DHfOLTA FOILSEACHAN RIALTAIS,
        TEACH SUN ALLIANCE, SRAfD THEACH LAIGHEAN, BAILE ATHA CLlATH 2,
                                         n6 tr!d an bpost 6
                FOILSEACHAIN RIALTAIS, AN RANN6G POST-TRACHTA,
AONAD 20 PAIRC MIONDiOLA COIS LOCHA, cl.AR CHLAINNE MHUIRIS, CONTAE MHAIGH EO,
              (Tei!: 01 - 6476834 n6 1890 213434; Fax: O'J4 - 9378964 n6 01 - 6476843)
                                     n6 trl aon dfolt6ir leabhar.



                                              DUBLIN
                           PUBLISHED BY THE STATIONERY OFFICE
                                  To be purchased directly from the                         ISBN 978-1-4064-841 9-9
                         GOVERNMENT PUBLICATIONS SALE OFFICE,
                SUN ALLIANCE HOUSE, MOLESWORTH STREET, DUBLIN 2,
                                        or by mail order from
                 GOVERNMENT PUBLICATIONS, POSTAL TRADE SECTION,
               UNIT 20 LAKESIDE RETAIL PARK, CLAREMORRIS, CO. MA YO,
                (Tel: 01 - 6476834 or 1890 213434; Fax: 094 - 9378964 or 01 - 6476843)
                                      or through any bookseller.



                                              €8.89
Wt. 49197. 529. 10/10. Cahill. (X56808) . Gr.30-15.

                                                                            CARR_EXT_0047
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 73 of 80 PageID #:73




                                           Number 25 of 2010


                                   ROAD TRAFFIC ACT 2010



                               ARRANGEMENT OF SECTIONS

                                                PART l
                                    PRELIMINARY AND GENERAL


             Section
                1.     Short title, commencement, collective citation and con-
                            struction.

                2. Definitions.

                                               PART2
                                  INTOXICATED DRIVING OFFENCES


                                               CIIAPrER 1
                                                General

                3.     Interpretation -    Part 2.
                                              CHAPTER     2
                                    Intoxicated driving offences

                4.     Prohibition on driving mechanically propelled vehicle while
                            under influence of intoxicant or if exceeding alcohol
                            limits.

                5.     Prohibition on being in charge of mechanically propelled
                            vehicle while under influence of intoxicant or if
                            exceeding alcohol limits.

                6.     Prohibition on driving animal-drawn vehicle or pedal cycle
                            while under influence of intoxicant.

                7. Power of entry.
                                              CHAPTER    3
                             Roadside breath and impairment testing

                8. Procedure in relation to person required to undergo breath
                        test who cannot produce his or her driving licence.

                                                     1
                                          CARR_EXT_0048
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 74 of 80 PageID #:74

          [No. 25.]               Road Traffic A ct 2010.              [2010.]

             9.   Obligation to provide preliminary breath specimen.

            10. Mandatory alcohol testing.

            11.   Preliminary impairment testing.
                                         CHAPTER   4
            Procedure in relation to providing specimen at Garda Siochana
                                      station, etc.

           12.    Obligation to provide breath, blood or urine specimens fol-
                       lowing arrest under Part 2.

           13.    Procedure following provision of breath specimen under
                       section 12.

           14.    Obligation to provide blood or urine specimen while in
                       hospital.

           15.    Procedure regarding taking of specimens of blood and pro-
                       visions of specimens of urine.

           16. Detention of intoxicated drivers where a danger to selves
                    or others.

           17.    Procedure at Bureau regarding specimens.
                                         CHAPTER   5
                                  Evidential matters, etc.

           18.    Provisions regarding certain evidence in prosecutions under
                        section 4 or 5.

           19. Written statement by member of Garda Siochana in respect
                    of requirement under section 12(1).

           20.    Provisions regarding certain evidence in proceedings under
                        Part 2.

           21.    Costs of prosecutions under Part 2.

           22.    Defence to refusal to permit taking of specimen of blood or
                       to provide 2 specimens of breath.

           23. Bar to certain defence to charges under section 4(1), 5(1)
                       or 6(1).
                                         CHAPTER   6
             Medical examination at Garda Sfochana station or hospital

           24. Medical examination at Garda Siochana station or hospital.

           25.    Evidential matters.
                                         CHAPTER 7
                                  Functions of Bureau

           26.    Functions of Bureau.

           27. Protection of Director, etc., against legal proceedings.

           28. Functions of Director.

                                             2
                                        CARR_EXT_0049
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 75 of 80 PageID #:75

              [2010.]             Road Traffic Act 2010.                       [No. 25.]

                                               CHAPTER     8
                               Fixed penalty notice -          drink driving

                29.   Fixed penalty notice -      drink driving.
                                               CHAPTER     9
                                         Transitional measures

                30.   Written statement by member of Garda Siochana in respect
                           of requirement under section 13(1) of Act of 1994.

                31.   Amendment of section 39(2) of Act of 1994 -              power of
                          entry.

                32. Amendment of section 5 of Act of 2006 - fixed disqualifi-
                        cation notice.
                                              CHAPTER   10
                                            Repeals (Part 2)

                33.   Repeals -   Part 2.

                                               PART3
                             FIXED CHARGE OFFENCES AND NOTICE


               34.    Fixed charge offences.

               35.    Fixed charge notice -     service.

               36. Fixed charge notice -        form.

               37.    Payment of fixed charge.

               38.    Presumptions.

               39.    Regulations - information regarding drivers of mechanically
                           propelled vehicles.

               40.    Offences in relation to fixed charge notices.

               41.    Regulations - fixed charge amounts.

               42.    Traffic wardens.

               43. Outsourcing.

               44.    Payment of fixed charge on service of summons.

               45.    Offence by body corporate.

               46.    Fixed charge notice -     traffic wardens.

               47. Interpretation.

               48.    Transitional measure - onus of proof in respect of named
                           driver and discharge duties of registered owner -
                           section 103(4) of Principal Act.

               49. Repeals -      Part 3.

                                                  3
                                      CARR_EXT_0050
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 76 of 80 PageID #:76

         [No. 25.]              Road Traffic A ct 2010.               [2010.]

                                         PART4
                                   P AYMENT DEPOSIT


           50.   Payment deposit from non-resident drivers in respect of cer-
                     tain alleged offences.

           51.   Prosecution in absentia.

           52.   Regulations (Part 4).

                                         PARTS
                                   PENAL1Y POINTS


           53. Penalty points - endorsement of points.

           54.   Amendment of First Schedule to Act of 2002 -         penalty
                     points.

           55. Probation of Offenders Act 1907 not to apply to penalty
                    point offences.

                                         PART6
                                   DRNING LICENCE

           56. Definitions - driving licence.

           57. Matters relating to issue of Irish driving licences and
                    learner permits.

           58.   Prohibition on applying for Irish driving licence or learner
                      permit where disqualified.

           59.   Production of driving licence on demand of member of
                      Garda Siochana.

           60.   Member of Garda Siochana may seize licence in certain cir-
                     cumstances.

           61.   Production of driving licence to member of Garda Siochana
                      subsequent to commission of road traffic offence.

           62. Obligation to give current address to member of Garda
                    Siochana.

           63.   Production of driving licence to court.

                                         PART7
                                   DISQUALIFICATION


           64. Disqualification for holding driving licence.

           65. Consequential disqualification orders.

           66. Transitional provision -         consequential disqualification
                    orders.

           67.   Ariiendment of section 29 of Principal Act -      removal of
                       disqualification and repeal.

                                            4
                                      CARR_EXT_0051
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 77 of 80 PageID #:77

              [2010.]             Road Traffic Act 2010.                    [No. 25.]

                68.   Amendment of section 9 of Act of 2002 - disqualification
                          under European Convention on driving disquali-
                          fications.

                                               PART8
                                      CERTAIN DRIVING OFFENCES

                69.   Inconsiderate, careless and dangerous driving, etc.

                70.   Repeals -   Part 8.

                                               PART9
                                            MISCELLANEOUS

               71.    Definitions -    Principal Act.

               72.    Driving or being in charge of a substantially disabled mech-
                            anically propelled vehicle.

               73.    Production of certificate of insurance or guarantee.

               74.    Signature of applicant -    driving licence, etc.

               75.    Production of test certificate when licensing mechanically
                           propelled vehicle under section 1 of the Finance
                           (Excise Duties) (Vehicles) Act 1952.

               76.    Amendment of section 47 of Principal Act -          offence of
                          exceeding speed limit.

               77.    Vehicle insurers to provide details of motor insurance
                           policies.

               78.    Regulatory signs.

               79.    Duty to give information on demand by member of Garda
                           Siocbana.

               80.    Right to demand name and address, etc., of pedal cyclist.

               81.    Evidence in relation to speeding and certain other offences.

               82.    Cost of prosecutions - road traffic offences.

               83.    Functions of Commissioner of Garda Siocbana.

               84.    Amendment of section 15 of Act of 1968 - increase in cer-
                          tain penalties.

               85.    Regulations - control of driving instructors.

               86. Special speed liinits.

               87.    Exemptions for emergency vehicles.

               88. Penalty - supply of mechanically propelled vehicle to minor.

               89.    Display of local authority permits.

               90.    Detention of vehicles.

                                                 5
                                       CARR_EXT_0052
Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 78 of 80 PageID #:78

         [No. 25.]                  Road Traffic Act 2010.            (2010.]

            91.   Repeal.

            92. Certificates of competency - display of tax disc and test cer-
                      tificate.


                                           Acrs REFERRED   TO


         Civil Service Com.missioners Act 1956                     1956, No. 45     '
         Civil Service Regulation Act 1956                         1956, No. 46
         Company Law Enforcement Act 2001                          2001, No. 28
         Courts (No. 3) Act 1986                                   1986, No. 33
         Criminal Justice (Mutual Assistance) Act 2008             2008, No. 7
         Dublin Transport Authority Act 2008                       2008, No. 15
         European Co=unities Act 1972                              1972, No. 27
         Finance Act 1976                                          1976, No. 16
         Finance Act 1992                                          1992, No. 9
         Finance Act 1993                                          1993, No. 13
         Finance Act 1994                                          1994, No. 13
         Finance (Excise Duties) (Vehicles) Act 1952               1952, No. 24
         Fire Services Act 1981                                    1981, No. 30
         Freedom of Information Act 1997                           1997, No. 13
         Freedom of Information (Amendment) Act 2003               2003, No. 9
         Garda Siochana Act 2005                                   2005, No. 20
         Licensing Act 1872                                          1872, c. 94
         Local Authorities (Traffic Wardens) Act 1975               1975, No. 14
         Local Government Act 2001                                 2001, No. 37
         Medical Practitioners Act 2007                             2007, No. 25
         Nurses Act 1985                                            1985, No. 18
         Offences against the Person Act 1861                       1861,c. 100
         Petty Sessions (Ireland) Act 1851                            1851, c. 93
         Probation of Offenders Act 1907                              1907, c. 17
         Railway Safety Act 2005                                    2005, No. 31
         Road Traffic Act 1961                                      1961, No. 24
         Road Traffic Act 1968                                      1968, No. 25
         Road Traffic Act 1994                                      1994, No. 7
         Road Traffic Act 1995                                      1995, No. 7
         Road Traffic Act 2002                                      2002, No. 12
         Road Traffic Act 2003                                      2003, No. 37
         Road Traffic Act 2004                                      2004, No. 44
         Road Traffic Act 2006                                      2006, No. 23
         Road Traffic and Transport Act 2006                        2006, No. 28
         Road Transport Act 1933                                    1933, No. 8
         Road Transport Act 1986                                    1986, No. 16
         Roads Act 1920                                               1920, c. 72
         Roads Act 2007                                             2007, No. 34
         Social Welfare Consolidation Act 2005                      2005, No. 26
         Taxi Regulation Act 2003                                   2003, No. 25




                                                  6
                                             CARR_EXT_0053
        Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 79 of 80 PageID #:79




.   )




                                              Number 25 of 2010


                                          ROAD TRAFFIC ACT 2010



                      AN ACT TO AMEND AND EXTEND THE ROAD TRAFFIC
                         ACTS 1961 TO 2007.
                                                       [20th July, 2010]

                       BE IT ENACTED BY THE OIREACHTAS AS FOLLOWS:


                                                   PARTl

                                          PRELIMINARY AND GENERAL



                       1.- (1) This Act may be cited as the Road Traffic Act 2010.           Short title,
                                                                                             commencement,
                                                                                             collective citation
                        (2) This Act comes into operation on such day or days as, by         and construction.
                     order or orders made by the Minister under this section, may be
                     fixed therefor either generally or with reference to any particular
                     purpose or provision and different days may be so fixed for different
                     purposes and different provisions.

                        (3) The Road Traffic Acts 1961 to 2007 and this Act may be cited
                     as the Road Traffic Acts 1961 to 2010 and shall be read together
                     as one.


                       2.- In this Act-                                                      Definitions.

                     "Act of 1968" means Road Traffic Act 1968;

                     "Act of 1975" means Local Authorities (Traffic Wardens) Act 1975;

                     "Act of 1994" means Road Traffic Act 1994;

                     "Act of 2002" means Road Traffic Act 2002;

                     "Act of 2004" means Road Traffic Act 2004;

                     "Act of 2006" means Road Traffic Act 2006;

                     "Minister" means Minister for Transport;

                     "prescribed" means prescribed by regulations made by the Minister;

                     "Principal Act" means Road Traffic Act 1961.

                                                      7
                                            CARR_EXT_0054
       Case: 1:20-cr-00370 Document #: 1 Filed: 07/20/20 Page 80 of 80 PageID #:80

                   [No. 25.]              Road Traffic Act 2010.                 (2010.]

                                                 PART2

                                      I NTOXICATED DRIVING OFFENCES

                                                CHAPTER   1

                                                  General

                                                                                            .-
Interpretation -     3.-(1) In this Part-
Part 2 .
                   "analysis" includes any operation used in determining the     concen-
                   tration of alcohol in a specimen of breath, blood or urine,   and any
                   operation used in determining the presence (if any) of a      drug or
                   drugs in a specimen of blood or urine, and cognate words      shall be
                   construed accordingly;

                   "Bureau" has the meaning assigned to it by section 37(1) of the Act
                   of 1968;

                   "category", in relation to a vehicle referred to in the definition of
                   "specified person", means a category of vehicle referred to in Regu-
                   lation 6 of the Road Traffic (Licensing of Drivers) Regulations 2006
                   (S.I. No. 537 of 2006);                                                  ..
                   "designated" means designated by a member of the Garda Siochana;

                   "doctor" means a person registered in the General Register of Medi-
                   cal Practitioners established under section 43(1) of the Medical Prac-
                   titioners Act 2007;

                   "first driving licence" means a driving licence issued by a licensing
                   authority to a person who has not previously held a driving licence;

                   "impairment test regulations" means regulations made under
                   section 11 (3);

                   "impairment tests" means tests prescribed under impairment test
                   regulations;

                   "intoxicant" includes alcohol and drugs and any combination of
                   drugs or of drugs and alcohol;

                   "nurse" means a person registered in the register of nurses estab-
                   lished under section 27 of the Nurses Act 1985;

                   "specified person" means a person who at the time of an alleged
                   offence under section 4 or 5-

                         (a) is the holder of a learner permit,

                         (b) holds his or her first driving licence, for a period not
                              exceeding 2 years from its date of issue,

                         (c) is the holder of a driving licence licensing the holder to
                               drive a vehicle in the category C, Cl, D , Dl, EB, EC,
                               ECl, ED, EDl and W while driving, attempting to drive
                               or being in charge of such a vehicle,

                         (d) is the holder of a licence to drive a small public service
                               vehicle granted under section 34 of the Taxi Regulation
                               Act 2003 or section 82 of the Principal Act or a person
                               purporting to be such a holder while driving, attempting

                                                     8
                                                CARR_EXT_0055
